Case 1:19-cv-00024-DLI-LB Document 12 Filed 06/03/19 Page 1 of 61 PageID #: 125




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 MICHAEL BEHRENDSEN, Individually and                Case No: 1-19-cv-00024-DLI-LB
 on behalf of all others similarly situated,
                                                     AMENDED CLASS ACTION
        Plaintiff,                                   COMPLAINT FOR VIOLATIONS OF
                                                     THE FEDERAL SECURITIES LAWS
        v.
                                                     JURY TRIAL DEMANDED
 YANGTZE RIVER PORT AND LOGISTICS
 LIMITED, XIANGYAO LIU, XIN ZHENG,
 and TSZ-KIT CHAN,

        Defendants.


       Lead Plaintiffs Michael Behrendsen and Marion Garcia (“Plaintiffs”), individually and

on behalf of all other persons similarly situated, by Plaintiffs’ undersigned attorneys, for

Plaintiffs’ amended complaint against Defendants (defined below), alleges the following based

upon personal knowledge as to Plaintiffs and Plaintiffs’ own acts, and information and belief as

to all other matters, based upon, inter alia, the investigation conducted by and through their

attorneys, including, among other things, a review of the Defendants’ public documents,

announcements made by Defendants, United States Securities and Exchange Commission

(“SEC”) filings, wire and press releases published by and regarding Yangtze River Port and

Logistics Limited (“Yangtze” or “Company”), visits to the Company’s place of business,

interviews, and information readily obtainable on the Internet. Plaintiffs believe that substantial

evidentiary support will exist for the allegations set forth herein after a reasonable opportunity

for discovery.

                                   NATURE OF THE ACTION

       1.        This is a class action on behalf of persons or entities who purchased or otherwise

acquired publicly traded Yangtze securities between February 2, 2016 and December 5, 2018,


                                                 1
Case 1:19-cv-00024-DLI-LB Document 12 Filed 06/03/19 Page 2 of 61 PageID #: 126




inclusive (the “Class Period”). Plaintiffs seek to recover compensable damages caused by

Defendants’ violations of the federal securities laws under the Securities Exchange Act of 1934

(the “Exchange Act”).

       2.      Unbeknownst to investors, Yangtze was and remains a sham. Defendants

defrauded investors, raising money for the benefit of the Company’s controller by reverse

merging interests in purported foreign operations into a U.S. exchange listed shell-corporation.

       3.      When Yangtze began trading on U.S. markets in December 2015, it claimed to be

developing a large infrastructure project (“Port Logistics Center”) under China’s “One Belt One

Road” initiative through its Chinese operating subsidiary, Wuhan Yangtze River Newport

Logistics Co., Ltd. (“Wuhan Newport”). The Port Logistics Center would purportedly include

shipping berths for cargo ships, residential and commercial buildings, professional logistic

supply chain centers, direct access to the Yangtze River, Wuhan-Xinjiang-Europe Railway and

ground transportation, storage and processing centers, and IT supporting services.

       4.      Throughout the Class Period, Yangtze repeatedly claimed in public filings that it

had assets of approximately $400 million, mostly in real estate properties and land lots under

development.

       5.      In reality, Yangtze was a scheme to enrich Xiangyao Liu (“Liu”), its controlling

shareholders and Chief Executive Officer (“CEO”). Yangtze was not a firm capable of executing

a major infrastructure projection. Rather, it operated from a two-bedroom apartment in lower

Manhattan, raising cash to repay Liu for purported “advances” he made to the Company.

       6.      Yangtze had no land assets, and no Port Logistics Center project in development

or in progress. Chinese court records detail numerous closed enforcement actions against Wuhan

Newport because it had no assets against which to collect. By July 2017, Wuhan Newport had



                                                2
Case 1:19-cv-00024-DLI-LB Document 12 Filed 06/03/19 Page 3 of 61 PageID #: 127




filed a bankruptcy petition in China. To date, it owes over $120 million in over a dozen cases and

enforcement actions in Chinese courts.

         7.      On December 6, 2018, before the market opened, Hindenburg Research published

a report entitled “Yangtze River Port & Logistics: Total Zero. On-the-Ground Research Shows

Assets Appear to be Largely Fabricated” (“Hindenburg Report”). 1 The Hindenburg Report

revealed that Hindenburg had carried out an investigation into Yangtze that showed that Wuhan

Newport was insolvent, the Port Logistics Center was essentially a sham, and that nearly 80% of

Yangtze’s reported assets were fabricated.

         8.      Defendants had repeatedly told investors that they intended to build the Port

Logistics Center on 1.2 million square meters of land leased from Chunfeng Village. But, as

Hindenburg Research reportered, Wuhan Newport had not actually leased 1.2 million square

meters of land. Indeed, Chunfeng Village, a small, Chinese rural village, has a total area of only

610,000 square meters.

         9.      Hindenburg Research also reported that the only project that Yangtze claimed it

had partially developed already - the Wuhan Centre China Grand Steel Market (“Steel Market”)

– was a ghost town with no sign of activity.

         10.     The Hindenburg Report also revealed that Yangtze was involved in numerous

undisclosed legal proceedings and that Wuhan Newport has been declared insolvent in China,

identifying at least 11 judgements filed against Wuhan Newport totaling RMB 766 million (USD

$110 million).




1
    The Hindenburg Report is annexed hereto as Exhibit A.


                                                3
Case 1:19-cv-00024-DLI-LB Document 12 Filed 06/03/19 Page 4 of 61 PageID #: 128




       11.    The Hindenburg Report also reported that proceeds from capital raises, including

the 19 convertible notes the Company issued privately in 2018, have gone directly to Defendant

Liu.

       12.    On this news, shares of Yangtze fell from an $11.62 per share closing price on

December 4, 2018, the last trading day before the release of the Hindenburg Report, to an $8.28

closing price on December 7, 2018, falling nearly 29% in two trading days.

       13.    At Plaintiffs’ behest, an investigator visited Wuhan in late April and early May

2019 to determine what, exactly, Wuhan Newport was doing and whether the Hindenburg Report

was accurate. Plaintiffs’ field investigation confirmed the Hindenburg Report.

       14.    The investigator visited the Steel Market, Chunfeng Village and its surrounding

villages, Junmin Village and Jiangdi Village, the Chungyue Building in the Yangluo Economic

Development Zone of Wuhan Xinzhou District, where Yangtze is registered, and No. 7 Xudong

Road, Kai Xuan Men Plaza, Hongshan District, Wuhan, the office address listed on Yangtze’s

website.

       15.    The Steel Market, like the Hindenburg Report described it, was a ghost town.

Plaintiffs’ investigator learned from three confidential witnesses who had previously worked at

the Steel Market that the Steel Market was built in 2011 and 2012 but experienced difficulties

after one year, including disputes with local residents who were unwilling to relocate, and

remains empty. As of 2019, the local government is looking for new ownership for the property,

which will no longer be a steel market but an office building and residential district. Wuhan

Newport does not own the Steel Market.

       16.    Plaintiffs’ investigator also confirmed that there is absolutely no sign that Wuhan

Newport has leased land in Chunfeng Village for the development of the Port Logistics Center.



                                               4
Case 1:19-cv-00024-DLI-LB Document 12 Filed 06/03/19 Page 5 of 61 PageID #: 129




Chunfeng Village is a small, traditional Chinese rural village with a total area of only 610,000

square meters – half the area that Defendants claimed the Company had leased. There is no

evidence that Wufan Newport has leased land at all, either in Chunfeng Village or in the

surrounding villages, Junmin Village and Jiangdi Village.

       17.     Plaintiffs’ investigator found no evidence of Yangtze’s presence in the Chuangye

Building in Wuhan, where Wuhan Newport is registered with the government of the People’s

Republic of China (“PRC”).

       18.     Plaintiffs’ investigator located a Yangtze office on the 18th floor of No. 7 Xudong

Road, Kai Xuan Men Plaza, Hongshan District, Wuhan. At the time that Plaintiffs’ investigator

visited the building, however, there were no people working in the office.

       19.     Plaintiffs also carried out a search of court judgments in China. Plaintiff identified

33 judgments against Wuhan Newport since 2016. The judgments, which are not available in

English, indicate that a court froze Wuhan Newport’s assets as early as 2016, that Wuhan

Newport had filed a bankruptcy petition by July 2017, and that by November 2017, Wuhan

Newport had no assets in China.

       20.     Defendants’ false statements about the value of the Company’s assets and its

development plans artificially inflated the value of Yangtze’s stock during the Class Period.

                                JURISDICTION AND VENUE

       21.     The claims asserted herein arise under and pursuant to Sections 10(b) and 20(a)

of the Exchange Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder

by the SEC (17 C.F.R. § 240.10b-5).

       22.     This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331, and Section 27 of the Exchange Act (15 U.S.C. §78aa).



                                                 5
Case 1:19-cv-00024-DLI-LB Document 12 Filed 06/03/19 Page 6 of 61 PageID #: 130




       23.     Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b) and

Section 27 of the Exchange Act (15 U.S.C. § 78aa(c)) as the alleged misstatements entered and

the subsequent damages took place in this judicial district.

       24.     In connection with the acts, conduct and other wrongs alleged in this complaint,

Defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,

including but not limited to, the United States mails, interstate telephone communications and

the facilities of the national securities exchange.

                                             PARTIES
       25.     As listed in their certifications, filed with their Lead Plaintiff Motion in this case

(ECF No. 6-2), Plaintiffs acquired Yangtze securities at artificially inflated prices during the

Class Period and were economically damaged thereby.

       26.     Defendant Yangtze is a Nevada corporation with headquarters in New York City.

Yangtze operates through its wholly-owned subsidiary, Energetic Mind Limited (“Energetic

Mind”), a British Virgin Islands corporation, which in turn operates through its wholly-owned

subsidiary, Ricofeliz Capital (HK) Limited (“Ricofeliz Capital”), a Hong Kong corporation,

which in turn operates through its wholly-owned subsidiary, Wuhan Newport, a PRC

corporation. Yangtze reached the U.S. markets through a reverse merger. Yangtze’s securities

trade on NASDAQ under the ticker symbol “YRIV.”

       27.     Defendant Liu, the Company’s controlling shareholders, served as its CEO and

Chairman of the Board of Directors (“Board”) during the Class Period.

       28.     Defendant Xin Zheng (“Zheng”) served as the Company’s Chief Financial Officer

(“CFO”) from the beginning of the Class Period until May 2017.




                                                  6
Case 1:19-cv-00024-DLI-LB Document 12 Filed 06/03/19 Page 7 of 61 PageID #: 131




        29.    Defendant Tsz-Kit Chan (“Chan”) has served as the Company’s CFO since May

2017.

        30.   Defendant James Coleman (“Coleman”) served as the Company’s Board’s

Executive Director during the Class Period and was its Chief Representative in the U.S.

        31.   Defendant Harvey Leibowitz (“Leibowitz”) served as a member of the

Company’s Board and the chair of the Board’s Audit Committee during the Class Period.

        32.   Collectively Defendants Liu, Zheng, Chan, Coleman, and Leibowitz are the

“Individual Defendants.” Each of the Individual Defendants:

              (a)     directly participated in the management of the Company;

              (b)     was directly involved in the day-to-day operations of the Company at the

                      highest levels;

              (c)     was privy to confidential proprietary information concerning the Company

                      and its business and operations;

              (d)     was directly or indirectly involved in drafting, producing, reviewing

                      and/or disseminating the false and misleading statements and information

                      alleged herein;

              (e)     was directly or indirectly involved in the oversight or implementation of

                      the Company’s internal controls;

              (f)     was aware of or recklessly disregarded the fact that the false and

                      misleading statements were being issued concerning the Company; and/or

              (g)     approved or ratified these statements in violation of the federal securities

                      laws.




                                               7
Case 1:19-cv-00024-DLI-LB Document 12 Filed 06/03/19 Page 8 of 61 PageID #: 132




       33.     Yangtze is liable for the acts of the Individual Defendants and its employees

under the doctrine of respondeat superior and common law principles of agency because all of

the wrongful acts complained of herein were carried out within the scope of their employment.

       34.     The scienter of the Individual Defendants and other employees and agents of the

Company is similarly imputed to Yangtze under respondeat superior and agency principles.

       35.     Defendants Yangtze and the Individual Defendants are collectively referred to

herein as “Defendants.”

                              SUBSTANTIVE ALLEGATIONS

                                          Background

       36.     Yangtze was a fraud from its inception. On December 23, 2009, Imran Hussain

(“Hussain”) and Gregg Jaclin (“Jaclin”) incorporated Ciglarette, Inc. (“Ciglarette”) in Nevada,

purportedly to market and distribute e-cigarettes. In fact, Hussain and Jaclin incorporated

Ciglarette as part of a fraudulent “shell factory” enterprise. In this scheme, Hussain and Jaclin

created public “shell” companies that had virtually no assets or operations and had no legitimate

business purpose, in order to sell them to buyers who sought to trade on the U.S. market without

filing another registration statement. As part of this scheme, Husain created a written “business

plan” for Ciglarette and convinced a person he controlled to be its CEO in name only. Husain

then told the puppet CEO to engage Jaclin’s law firm to incorporate the company, prepare the

documents for a private offering of the company’s shares of stock, take the company public, and

obtain clearance for the company’s stock to trade publicly.

       37.     After Husain and Jaclin incorporated Ciglarette, Husain orchestrated a sham

private placement offering of the company’s shares to straw shareholders. Jaclin prepared the

documents for the offering, including a subscription agreement, which documented each straw



                                               8
Case 1:19-cv-00024-DLI-LB Document 12 Filed 06/03/19 Page 9 of 61 PageID #: 133




shareholder’s purchase of shares, and an investor questionnaire, to give the appearance that the

investor was bona fide. Although this made it appear as if unaffiliated investors owned a material

state in Ciglarette, Husain maintained control of the company, and he and Jaclin never

relinquished control of its shares.

       38.     On April 28, 2010, upon completing the straw-person private placement,

Ciglarette filed with the SEC a Form S-1 registration statement. It then filed periodic reports with

the SEC. Husain and Jaclin together provided materially false and misleading information to

market makers to obtain clearance for Ciglarette shares to trade publicly.

       39.     On March 1, 2011, Husain and Jaclin sold Ciglarette through a reverse merger

and changed its name to Kirin International Holding, Inc. (“Kirin”). On March 14, 2011, Kirin

offered and sold its shares to the public. The shares traded on the Over the Counter Bulletin

Board (“OTCBB”) under the symbol “KIRI.”

       40.     In December 2015, Yangtze entered the U.S. stock market through a reverse

merger with Kirin. Jaclin represented Kirin in the transaction. Kirin effectively acquired all of

the issued and outstanding ordinary shares of Energetic Mind, a British Virgin Islands company.

Energetic Mind had a wholly owned subsidiary formed under the laws of Hong Kong, Ricofeliz

Capital. Wuhan Newport, in turn, was the wholly owned subsidiary of Ricofeliz Capital. Since

the reverse merger, Yangtze has operated through Energetic Mind, which operates through

Ricofeliz Capital, which operates through Wuhan Newport. On January 13, 2016, Yangtze filed

a Certificate of Amendment to its Articles of Incorporation with the Secretary of the State of the

State of Nevada, changing its name from “Kirin International Holding, Inc.” to “Yangtze River

Development Limited.” Effective January 22, 2016, Company changed its stock symbol from

“KIRI” to “YERR.”



                                                9
Case 1:19-cv-00024-DLI-LB Document 12 Filed 06/03/19 Page 10 of 61 PageID #: 134




        41.     According to an 8-K Defendants filed with the SEC on December 21, 2015,

 Wuhan Newport was a developer that was focused on developing the Port Logistics Center, a

 large infrastructure project implemented under China’s latest “One Belt One Road” initiative

        42.     The Company boasted that the Port Logistics Center was believed to be

 strategically positioned in the anticipated “Free Trade Zone” of the Wuhan Port, an important

 trading window between China, the Middle East, and Europe. The project was planned to include

 six operating zones, including a port operation area, warehouse and distribution area, cold chain

 logistics area, rail cargo loading area, exhibition area, and residential community. The Company

 stated that the logistics center would provide a number of shipping berths for cargo ships of

 various sizes, as well as residential and commercial buildings, professional logistic supply chain

 centers, direct access to the Yangtze River, Wuhan-Xinjiang-Europe Railway and ground

 transportation, storage and processing centers, and IT supporting services.

        43.     The Port Logistics Center was not yet built. According to the annual report that

 Yangtze filed on Form 10-K with the SEC on February 2, 2016, providing its financial results

 and position for the fiscal year ended December 31, 2015 (“2015 10-K”), the Company’s only

 constructed project, which was still in the development process, was the Steel Market.

        44.     Coleman became the Executive Director of Yangtze, as well as its chief

 representative in the United States. Coleman has never before been a director of a publicly-

 traded company and has twice filed for personal bankruptcy protection. His last venture, a drug

 rehabilitation project in Florida, went bankrupt. Yangtze’s U.S. office was (and continues to be)

 Coleman’s two-bedroom apartment at 41 John Street, New York, New York.

        45.     Leibowitz became an independent director of Yangtze and the chair of the Audit

 Committee of the Board, lending his credibility as a U.S.-based banking executive to the



                                                10
Case 1:19-cv-00024-DLI-LB Document 12 Filed 06/03/19 Page 11 of 61 PageID #: 135




 Company.

        46.     Yangtze had no revenue, so from early 2016, Defendants attempted to raise

 additional funds through public offerings. On February 18, 2016, Defendants filed with the SEC

 a Registration Statement on Form S-1 (“Registration Statement”), proposing a $50 million public

 offering. The Registration listed shell-company fraudster Jaclin as the attorney of record for the

 Company. On March 31, 2016, May 17, 2016, June 17, 2016, and July 29, 2016, Defendants

 filed amendments to the Registration Statement, delaying its effective date. On September 9,

 2016, Defendants amended the Registration Statement, again delaying its effective date and

 reducing the proposed amount to $40 million. On October 24, 2016, November 30, 2016,

 December 20, 2016, January 9, 2017, December 28, 2017, and March 17, 2017, Defendants

 again amended the Registration Statement, delaying its effective date. Then, on April 27, 2017,

 Defendants withdrew the Registration Statement.

        47.     On October 10, 2016, Yangtze announced that it had secured $1 billion in

 financing from a U.S. company, Armada Enterprises (“Armada”). As part of the transaction,

 Yangtze agreed to engage Armada-related Wight International Construction LLC as its

 construction firm for the Port Logistics Center.

        48.     By February 2017, the purported deal was off. At this point, Yangtze had no

 revenue, next to no cash, $191 million in recorded purported liabilities, and had made essentially

 no investments in the Port Logistics Center project.

        49.     On April 18, 2017, Defendants announced that Yangtze’s common stock had been

 approved for listing on the NASDAQ Capital Market, and would begin trading on the market the

 next day.

        50.     On May 4, 2017, Defendants filed a registration statement on Form S-3 with the



                                                    11
Case 1:19-cv-00024-DLI-LB Document 12 Filed 06/03/19 Page 12 of 61 PageID #: 136




 SEC proposing a $300 million public offering, but withdrew it on March 20, 2018.

        51.     On February 13, 2018, Defendants announced that the Company’s common stock

 would begin trading on the NASDAQ Global Select Market under the new ticker symbol YRIV

 as of market open on February 14, 2018.

        52.     On March 20, 2018 Defendants filed a registration statement on Form S-3 with

 the SEC proposing a $300 million public offering, which they amended on April 24, 2018, July

 17, 2018, August 13, 2018, and September 7, 2018 to delay its effective date.

                                Materially False and Misleading
                           Statements Issued During the Class Period

        53.     On February 2, 2016, Yangtze filed the 2015 10-K with the SEC, providing its

 financial results and position for the fiscal year ended December 31, 2015. The 2015 10-K was

 signed by Defendants Liu, Zheng, Coleman, and Leibowitz. The 2015 10-K contained signed

 certifications pursuant to the Sarbanes-Oxley Act of 2002 (“SOX”) by Defendants Liu and

 Zheng attesting the accuracy of financial reporting, the disclosure of any material changes to the

 Company’s internal control over financial reporting and the disclosure of all fraud.

        54.     The 2015 10-K was materially false and misleading because Defendants knew or

 recklessly disregarded that it falsely reported the Company’s assets. According to the 2015 10-K,

 Yangtze had $406,986,613 in assets as of December 31, 2015, most of it in real estate properties

 and land lots under development that the Company reported to be valued at $364,876,105.

 Defendants knew or recklessly disregarded, however, that the Company did not have real estate

 properties and land lots under development valued at $364,876,105. Plaintiffs’ investigation

 confirmed that Yangtze has no assets in China. Plaintiffs’ field investigator found no sign that

 Wuhan Newport has developed the Port Logistics Center at all, nor that it has ever had any rights

 to land on which to do so. Plaintiffs’ review of Chinese court records shows that Wuhan


                                                12
Case 1:19-cv-00024-DLI-LB Document 12 Filed 06/03/19 Page 13 of 61 PageID #: 137




 Newport has had no assets in China since the second half of 2017 at the latest, and that any assets

 that it may have had were frozen in 2016. In other words, the Company’s reported assets had no

 basis in reality.

         55.     The 2015 10-K also discussed the Company’s developments, stating in relevant

 part:

                 One of the main projects of our Company is the Wuhan Yangtze
                 River Newport Logistics Center (the “Logistics Center”), which is
                 an extensive complex that is located in Wuhan, the capital of
                 Hubei Province of China, a major transportation hub with dozens
                 of railways, roads and expressways passing through the city and
                 connecting to major cities in Mainland China, with connections to
                 international centers of commerce and business.

                                          *       *      *

                 Wuhan Newport has signed an agreement to rent 1.2 million
                 square meters of land on a long term basis for building logistics
                 warehouses covering 400,000 square meters in support of the new
                 port. The warehouses is expected to comprise of port terminal
                 zones, warehouse logistics zones, cold chain supply zones and
                 railroad loading and unloading zones. The warehouses, once
                 constructed, will connect the port terminal along the Yangtze River
                 and the railway leading to Europe, satisfying the requirement of
                 China’s latest “One Belt, One Road” initiative. It will also be able
                 to support large logistics companies in Wuhan and other nearby
                 provinces that lease the warehouses, terminals and offices.

                                          *       *      *

                 Taking into consideration the Comprehensive Bonded Zone and
                 Free Trade Zone status of the Logistic Center, Wuhan Newport has
                 obtained the land use rights to own approximately 500,000 square
                 meters of commercial lands on which Wuhan Newport will build a
                 mixed residential and office complex of approximately 700,000
                 square meters. As of the date of this Annual Report, mixed-use
                 complex totaling approximately 100,000 square meters have been
                 completed and there are outstanding 600,000 square meters to be
                 constructed in three phases within the next five (5) years.

                                          *       *      *



                                                 13
Case 1:19-cv-00024-DLI-LB Document 12 Filed 06/03/19 Page 14 of 61 PageID #: 138




                As of December 31, 2015, the sole developing project is called
                Wuhan Centre China Grand Steel Market (Phase 1) Commercial
                Building in Wuhan Yangluo Economic Development Zone with
                approximately 222,496.6 square meters of total construction area.

 The Company also specifically reported that as of December 31, 2015, it had leased

 1,214,654.52 square meters of land in Chunfeng Village.

         56.    The foregoing statements were materially false and misleading. First, Defendants

 knew or recklessly disregarded that they were not, in fact, developing the Port Logistics Center.

 Second, Defendants knew or recklessly disregarded that Wuhan Newport had not rented land to

 develop the Port Logistics Center in Chungfeng Village. Chunfeng Village is a small, traditional

 Chinese rural village with a total area of only 610,000 square meters – half the area that

 Defendants claimed the Company had leased. Plaintiffs’ investigator found no sign that Wufan

 Newport has leased land either in Chunfeng Village or the surrounding villages, Junmin Village

 and Jiangdi Village. Third, Defendants knew or recklessly disregarded that were not developing

 the Steel Market. Plaintiffs’ investigator learned that the Steel Market was built in 2011 and 2012

 by several developers, but experienced difficulties after a year and remains empty. The local

 government is now seeking new ownership for the property, which will no longer be a steel

 market but an office building and residential district.

         57.    The 2015 10-K also discussed legal proceedings that the Company faced, stating

 that:

                We are currently not involved in any litigation that we believe
                could have a material adverse effect on our financial condition or
                results of operations. There is no action, suit, proceeding, inquiry
                or investigation before or by any court, public board, government
                agency, self-regulatory organization or body pending or, to the
                knowledge of the executive officers of our company or any of our
                subsidiaries, threatened against or affecting our company, our
                common stock, any of our subsidiaries or of our companies or our



                                                  14
Case 1:19-cv-00024-DLI-LB Document 12 Filed 06/03/19 Page 15 of 61 PageID #: 139




                  subsidiaries’ officers or directors in their capacities as such, in
                  which an adverse decision could have a material adverse effect.

          58.     The foregoing statement was materially false and misleading. Defendants knew or

 recklessly disregarded that Wuhan Newport was involved in litigation that materially adversely

 affected its financial condition and operations. By late 2017, Wuhan Newport had filed a

 bankruptcy petition and had so many claims and default judgments pending against it that it has

 been declared insolvent in China. Chinese court records, which are not available in English,

 show that, for example, in 2016, there were three court decisions in China freezing Wuhan

 Newport’s assets pending the resolution of a lawsuit. In addition, an individual who had

 purchased a commercial apartment from Wuhan Newport in 2011 had sued for failure to deliver

 the apartment.

          59.     On May 9, 2016, Yangtze filed its quarterly report on Form 10-Q with the SEC,

 which provided its financial results and position for the quarter ended March 31, 2016 (the “1Q

 2016 10-Q”). The 1Q 2016 10-Q contained signed certifications pursuant to SOX by Defendants

 Liu and Zheng attesting the accuracy of financial reporting, the disclosure of any material

 changes to the Company’s internal control over financial reporting and the disclosure of all

 fraud.

          60.     The 1Q 2016 10-Q was materially false and misleading because it falsely reported

 the Company’s assets. According to the 1Q 2016 10-Q, Yangtze had $408,714,969 in assets as of

 March 31, 2016, most of it in real estate properties and land lots under development that the

 Company reported to be valued at $367,332,893.

          61.     Defendants knew or recklessly disregarded, however, that the Company did not

 have real estate properties and land lots under development valued at $367,332,893. Plaintiffs’

 investigation confirmed that Yangtze has no assets in China. Plaintiffs’ field investigator found

                                                 15
Case 1:19-cv-00024-DLI-LB Document 12 Filed 06/03/19 Page 16 of 61 PageID #: 140




 no sign that Wuhan Newport has developed the Port Logistics Center at all, nor that it has ever

 had any rights to land on which to do so. Plaintiffs’ review of Chinese court records shows that

 Wuhan Newport has had no assets in China since the second half of 2017 at the latest, and that

 any assets that it may have had were frozen in 2016. In other words, the Company’s reported

 assets had no basis in reality.

         62.      The 1Q 2016 10-Q discussed the Company’s purported developments, stating in

 relevant part:

                  Situated in the middle reaches of the Yangtze River, Wuhan
                  Newport is a large infrastructure development project implemented
                  under China's latest "One Belt One Road" initiative and is believed
                  to be strategically positioned in the anticipated "Pilot Free Trade
                  Zone" of the Wuhan Port, a crucial trading window among China,
                  the Middle East and Europe. To be fully developed upon
                  completion, within the logistics center, there will be six operating
                  zones: including port operation area, warehouse and distribution
                  area, cold chain logistics area, rail cargo loading area, exhibition
                  area and business related area. The logistics center is also expected
                  to provide a number of shipping berths for cargo ships of various
                  sizes. Wuhan Newport is expected to provide domestic and foreign
                  businesses a direct access to the anticipated Free Trade Zone in
                  Wuhan. The project will include commercial buildings,
                  professional logistic supply chain centers, direct access to the
                  Yangtze River, Wuhan-Xinjiang-Europe Railway and ground
                  transportation, storage and processing centers, IT supporting
                  services, among others.

                  Our Logistics Center is an extensive complex located in Wuhan,
                  the capital of Hubei Province of China, a major transportation hub
                  city with access to numerous railways, roads and expressways
                  passing through the city and connecting to major cities in China, as
                  well as other international centers of commerce and business.

                  The Logistics Center is expected to occupy approximately
                  1,918,000 square meters, for which the construction and
                  development are expected to be completed in five years while the
                  total anticipated investment have been divided into three phases –
                  40% of the total in the first year and 30% respectively in the
                  second and third year.

                                            *      *       *

                                                  16
Case 1:19-cv-00024-DLI-LB Document 12 Filed 06/03/19 Page 17 of 61 PageID #: 141




                Wuhan Newport has signed a twenty-year lease agreement,
                maximum number of years permitted by the applicable PRC laws,
                and with rights to renew at its sole discretion effective April 27,
                2015 to lease approximately 1,200,000 square meters of land for
                building logistics warehouses in support of the Logistics Center.

                                           *       *        *

                As of March 31, 2016, the sole developing project is called Wuhan
                Centre China Grand Steel Market (Phase 1) Commercial Building
                in Wuhan Yangluo Economic Development Zone with
                approximately 222,496.6 square meters of total construction area.

         63.    The foregoing statements were materially false and misleading. First, Defendants

 knew or recklessly disregarded that they were not, in fact, developing the Port Logistics Center.

 Second, Defendants knew or recklessly disregarded that Wuhan Newport had not rented

 1,200,000 square meters of land to develop the Port Logistics Center. Third, Defendants knew or

 recklessly disregarded that were not developing the Steel Market. Plaintiffs’ investigator learned

 that the Steel Market was built in 2011 and 2012 by several developers, but experienced

 difficulties after a year and remains empty. The local government is now seeking new ownership

 for the property, which will no longer be a steel market but an office building and residential

 district.

         64.    The 1Q 2016 10-Q also discussed legal proceedings that the Company faced,

 stating that “[t]he Company is not currently a party to any legal proceeding, investigation or

 claim which, in the opinion of the management, is likely to have a material adverse effect on the

 business, financial condition or results of operations.”

         65.    The foregoing statement was materially false and misleading. Defendants knew or

 recklessly disregarded that Wuhan Newport was involved in litigation that materially adversely

 affected its financial condition and operations. By late 2017, Wuhan Newport had filed a

 bankruptcy petition and had so many claims and default judgments pending against it that it has


                                                 17
Case 1:19-cv-00024-DLI-LB Document 12 Filed 06/03/19 Page 18 of 61 PageID #: 142




 been declared insolvent in China. Chinese court records, which are not available in English,

 show that, for example, in 2016, there were three court decisions in China freezing Wuhan

 Newport’s assets pending the resolution of a lawsuit.

         66.      On August 1, 2016, Yangtze filed its quarterly report on Form 10-Q with the

 SEC, which provided its financial results and position for the quarter ended June 30, 2016 (the

 “2Q 2016 10-Q”). The 2Q 2016 10-Q contained signed certifications pursuant to SOX by

 Defendants Liu and Zheng attesting the accuracy of financial reporting, the disclosure of any

 material changes to the Company’s internal control over financial reporting and the disclosure of

 all fraud.

         67.      The 2Q 2016 10-Q was materially false and misleading because it falsely reported

 the Company’s assets. According to the 2Q 2016 10-Q, Yangtze had $396,030,739 in assets as of

 June 30, 2016, most of it in real estate properties and land lots under development that the

 Company reported to be valued at $356,645,371.

         68.      Defendants knew or recklessly disregarded, however, that the Company did not

 have real estate properties and land lots under development valued at $356,645,371. Plaintiffs’

 investigation confirmed that Yangtze has no assets in China. Plaintiffs’ field investigator found

 no sign that Wuhan Newport has developed the Port Logistics Center at all, nor that it has ever

 had any rights to land on which to do so. Plaintiffs’ review of Chinese court records shows that

 Wuhan Newport has had no assets in China since the second half of 2017 at the latest, and that

 any assets that it may have had were frozen in 2016. In other words, the Company’s reported

 assets had no basis in reality.

         69.      The 2Q 2016 10-Q discussed the Company’s purported developments, stating in

 relevant part:



                                                 18
Case 1:19-cv-00024-DLI-LB Document 12 Filed 06/03/19 Page 19 of 61 PageID #: 143




             Situated in the middle reaches of the Yangtze River, Wuhan
             Newport is a large infrastructure development project implemented
             under China's latest "One Belt One Road" initiative and is believed
             to be strategically positioned in the anticipated "Pilot Free Trade
             Zone" of the Wuhan Port, a crucial trading window among China,
             the Middle East and Europe. To be fully developed upon
             completion, within the logistics center, there will be six operating
             zones: including port operation area, warehouse and distribution
             area, cold chain logistics area, rail cargo loading area, exhibition
             area and business related area. The logistics center is also expected
             to provide a number of shipping berths for cargo ships of various
             sizes. Wuhan Newport is expected to provide domestic and foreign
             businesses a direct access to the anticipated Free Trade Zone in
             Wuhan. The project will include commercial buildings,
             professional logistic supply chain centers, direct access to the
             Yangtze River, Wuhan-Xinjiang-Europe Railway and ground
             transportation, storage and processing centers, IT supporting
             services, among others.

             Our Logistics Center is an extensive complex located in Wuhan,
             the capital of Hubei Province of China, a major transportation hub
             city with access to numerous railways, roads and expressways
             passing through the city and connecting to major cities in China, as
             well as other international centers of commerce and business.

             The Logistics Center is expected to occupy approximately
             1,918,000 square meters, for which the construction and
             development are expected to be completed in five years while the
             total anticipated investment have been divided into three phases –
             40% of the total in the first year and 30% respectively in the
             second and third year.

                                       *      *       *

             Wuhan Newport has signed a twenty-year lease agreement,
             maximum number of years permitted by the applicable PRC laws,
             and with rights to renew at its sole discretion effective April 27,
             2015 to lease approximately 1,200,000 square meters of land for
             building logistics warehouses in support of the Logistics Center.

                                       *      *       *

             As of June 30, 2016, the sole developing project is called Wuhan
             Centre China Grand Steel Market (Phase 1) Commercial Building
             in Wuhan Yangluo Economic Development Zone with
             approximately 222,496.6 square meters of total construction area.


                                             19
Case 1:19-cv-00024-DLI-LB Document 12 Filed 06/03/19 Page 20 of 61 PageID #: 144




         70.    The foregoing statements were materially false and misleading. First, Defendants

 knew or recklessly disregarded that they were not, in fact, developing the Port Logistics Center.

 Second, Defendants knew or recklessly disregarded that Wuhan Newport had not rented

 1,200,000 square meters of land to develop the Port Logistics Center. Third, Defendants knew or

 recklessly disregarded that were not developing the Steel Market. Plaintiffs’ investigator learned

 that the Steel Market was built in 2011 and 2012 by several developers, but experienced

 difficulties after a year and remains empty. The local government is now seeking new ownership

 for the property, which will no longer be a steel market but an office building and residential

 district.

         71.    The 2Q 2016 10-Q also discussed legal proceedings that the Company faced,

 stating that “[t]he Company is not currently a party to any legal proceeding, investigation or

 claim which, in the opinion of the management, is likely to have a material adverse effect on the

 business, financial condition or results of operations.”

         72.    The foregoing statement was materially false and misleading. Defendants knew or

 recklessly disregarded that Wuhan Newport was involved in litigation that materially adversely

 affected its financial condition and operations. By late 2017, Wuhan Newport had filed a

 bankruptcy petition and had so many claims and default judgments pending against it that it has

 been declared insolvent in China. Chinese court records, which are not available in English,

 show that, for example, in 2016, there were three court decisions in China freezing Wuhan

 Newport’s assets pending the resolution of a lawsuit.

         73.    On October 24, 2016, Yangtze filed its quarterly report on Form 10-Q with the

 SEC, which provided its financial results and position for the quarter ended September 30, 2016

 (the “3Q 2016 10-Q”). The 3Q 2016 10-Q contained signed certifications pursuant to SOX by



                                                 20
Case 1:19-cv-00024-DLI-LB Document 12 Filed 06/03/19 Page 21 of 61 PageID #: 145




 Defendants Liu and Zheng attesting the accuracy of financial reporting, the disclosure of any

 material changes to the Company’s internal control over financial reporting and the disclosure of

 all fraud.

         74.      The 3Q 2016 10-Q was materially false and misleading because it falsely reported

 the Company’s assets. According to the 3Q 2016 10-Q, Yangtze had $394,834,633 in assets as of

 September 30, 2016, most of it in real estate properties and land lots under development that the

 Company reported to be valued at $355,315,562.

         75.      Defendants knew or recklessly disregarded, however, that the Company did not

 have real estate properties and land lots under development valued at $355,315,562. Plaintiffs’

 investigation confirmed that Yangtze has no assets in China. Plaintiffs’ field investigator found

 no sign that Wuhan Newport has developed the Port Logistics Center at all, nor that it has ever

 had any rights to land on which to do so. Plaintiffs’ review of Chinese court records shows that

 Wuhan Newport has had no assets in China since the second half of 2017 at the latest, and that

 any assets that it may have had were frozen in 2016. In other words, the Company’s reported

 assets had no basis in reality.

         76.      The 3Q 2016 10-Q discussed the Company’s purported developments, stating in

 relevant part:

                  Situated in the middle reaches of the Yangtze River, Wuhan
                  Newport is a large infrastructure development project implemented
                  under China's latest "One Belt One Road" initiative and is believed
                  to be strategically positioned in the anticipated "Pilot Free Trade
                  Zone" of the Wuhan Port, a crucial trading window among China,
                  the Middle East and Europe. To be fully developed upon
                  completion, within the logistics center, there will be six operating
                  zones: including port operation area, warehouse and distribution
                  area, cold chain logistics area, rail cargo loading area, exhibition
                  area and business related area. The logistics center is also expected
                  to provide a number of shipping berths for cargo ships of various
                  sizes. Wuhan Newport is expected to provide domestic and foreign


                                                  21
Case 1:19-cv-00024-DLI-LB Document 12 Filed 06/03/19 Page 22 of 61 PageID #: 146




                businesses a direct access to the anticipated Free Trade Zone in
                Wuhan. The project will include commercial buildings,
                professional logistic supply chain centers, direct access to the
                Yangtze River, Wuhan-Xinjiang-Europe Railway and ground
                transportation, storage and processing centers, IT supporting
                services, among others.

                Our Logistics Center is an extensive complex located in Wuhan,
                the capital of Hubei Province of China, a major transportation hub
                city with access to numerous railways, roads and expressways
                passing through the city and connecting to major cities in China, as
                well as other international centers of commerce and business.

                The Logistics Center is expected to occupy approximately
                1,918,000 square meters, for which the construction and
                development are expected to be completed in three phases in three
                years and reach its target maximum annual profit by the end of
                2021.

                                         *       *      *

                Wuhan Newport has signed a twenty-year lease agreement,
                maximum number of years permitted by the applicable PRC laws,
                and with rights to renew at its sole discretion effective April 27,
                2015 to lease approximately 1,200,000 square meters of land for
                building logistics warehouses in support of the Logistics Center.

                                         *       *      *

                As of September 30, 2016, the sole and wholly owned developing
                project of the Company is called Wuhan Centre China Grand Steel
                Market (Phase 1) Commercial Building in the south of Hans Road,
                Wuhan Yangluo Economic Development Zone with approximately
                222,496.6 square meters of total construction area.

        77.     The foregoing statements were materially false and misleading. First, Defendants

 knew or recklessly disregarded that they were not, in fact, developing the Port Logistics Center.

 Second, Defendants knew or recklessly disregarded that Wuhan Newport had not rented

 1,200,000 square meters of land to develop the Port Logistics Center. Third, Defendants knew or

 recklessly disregarded that were not developing the Steel Market. Plaintiffs’ investigator learned

 that the Steel Market was built in 2011 and 2012 by several developers, but experienced



                                                22
Case 1:19-cv-00024-DLI-LB Document 12 Filed 06/03/19 Page 23 of 61 PageID #: 147




 difficulties after a year and remains empty. The local government is now seeking new ownership

 for the property, which will no longer be a steel market but an office building and residential

 district.

         78.    The 3Q 2016 10-Q also discussed legal proceedings that the Company faced,

 stating that “[t]he Company is not currently a party to any legal proceeding, investigation or

 claim which, in the opinion of the management, is likely to have a material adverse effect on the

 business, financial condition or results of operations.”

         79.    The foregoing statement was materially false and misleading. Defendants knew or

 recklessly disregarded that Wuhan Newport was involved in litigation that materially adversely

 affected its financial condition and operations. By late 2017, Wuhan Newport had filed a

 bankruptcy petition and had so many claims and default judgments pending against it that it has

 been declared insolvent in China. Chinese court records, which are not available in English,

 show that, for example, in 2016, there were three court decisions in China freezing Wuhan

 Newport’s assets pending the resolution of a lawsuit.

         80.    On March 10, 2017, Yangtze filed its annual report on Form 10-K with the SEC

 which provided its financial results and position for the fiscal year ended December 31, 2016

 (“2016 10-K”). The 2016 10-K was signed by Defendants Liu, Zheng, Coleman, and Leibowitz.

 The 2016 10-K contained signed SOX certifications by Defendants Liu and Zheng attesting the

 accuracy of financial reporting, the disclosure of any material changes to the Company’s internal

 control over financial reporting and the disclosure of all fraud.

         81.    The 2016 10-K was materially false and misleading because it falsely reported the

 Company’s assets. According to the 2016 10-K, Yangtze had $379,711,509 in assets as of

 December 31, 2016, most of it in real estate properties and land lots under development that the



                                                  23
Case 1:19-cv-00024-DLI-LB Document 12 Filed 06/03/19 Page 24 of 61 PageID #: 148




 Company reported to be valued at $341,427,234.

         82.      Defendants knew or recklessly disregarded, however, that the Company did not

 have real estate properties and land lots under development valued at $341,427,234. Plaintiffs’

 investigation confirmed that Yangtze has no assets in China. Plaintiffs’ field investigator found

 no sign that Wuhan Newport has developed the Port Logistics Center at all, nor that it has ever

 had any rights to land on which to do so. Plaintiffs’ review of Chinese court records shows that

 Wuhan Newport has had no assets in China since the second half of 2017 at the latest, and that

 any assets that it may have had were frozen in 2016. In other words, the Company’s reported

 assets had no basis in reality.

         83.      The 2016 10-K discussed the Company’s purported developments, stating in
 relevant part:
                  The Wuhan Yangtze River Newport Logistics Center (the
                  “Logistics Center”), is an extensive complex located in Wuhan, the
                  capital of the Hubei Province of China, a major transportation hub
                  city with access to numerous railways, roads and expressways
                  passing through the city and connecting to major cities in China, as
                  well as other international centers of commerce and business.

                         *         *    *

                  The Logistics Center is expected to occupy approximately
                  1,918,000 square meters, for which the construction and
                  development are expected to be completed in three phases in three
                  years and reach its target maximum annual profit by the end of
                  2021 assuming the entire funding required for construction of the
                  Logistics Center of $1.03 billion is in place by 2020 and the
                  Logistics Center is in operation per our business plan.

                         *         *    *

                  Wuhan Newport has signed a twenty-year lease agreement, the
                  maximum number of years permitted by the applicable PRC laws,
                  and with rights to renew at its sole discretion effective April 27,
                  2015, to lease approximately 1,200,000 square meters of land for
                  building logistics warehouses in support of the Logistics Center.
                  The warehouses are expected to be comprised of port terminal
                  zones, warehouse logistics zones, cold chain supply zones and

                                                  24
Case 1:19-cv-00024-DLI-LB Document 12 Filed 06/03/19 Page 25 of 61 PageID #: 149




                railroad loading and unloading zones. The warehouses, once
                constructed, will connect the port terminal along the Yangtze River
                and the railway leading to Europe, satisfying the requirement of
                China’s latest “One Belt, One Road” initiative. It will also be able
                to support large logistics companies in Wuhan and other nearby
                provinces which will rent the warehouses, terminals and offices
                within the Logistics Center.

                        *       *       *

                As of December 31, 2016, the sole and wholly owned developing
                project of the Company is called Wuhan Centre China Grand Steel
                Market (Phase 1) Commercial Building in the south of Hans Road,
                Wuhan Yangluo Economic Development Zone with approximately
                222,496.6 square meters of total construction area.

 The Company also specifically reported that as of December 31, 2015, it had leased

 1,214,654.52 square meters of land in Chunfeng Village.

        84.     The foregoing statements were materially false and misleading. First, Defendants

 knew or recklessly disregarded that they were not, in fact, developing the Port Logistics Center.

 Second, Defendants knew or recklessly disregarded that Wuhan Newport had not rented land to

 develop the Port Logistics Center in Chungfeng Village. Chunfeng Village is a small, traditional

 Chinese rural village with a total area of only 610,000 square meters – half the area that

 Defendants claimed the Company had leased. Plaintiffs’ investigator found no sign that Wufan

 Newport has leased land either in Chunfeng Village or the surrounding villages, Junmin Village

 and Jiangdi Village. Third, Defendants knew or recklessly disregarded that were not developing

 the Steel Market. Plaintiffs’ investigator learned that the Steel Market was built in 2011 and 2012

 by several developers, but experienced difficulties after a year and remains empty. The local

 government is now seeking new ownership for the property, which will no longer be a steel

 market but an office building and residential district.

        85.     The 2016 10-K discussed legal proceedings that the Company faced, stating that:



                                                  25
Case 1:19-cv-00024-DLI-LB Document 12 Filed 06/03/19 Page 26 of 61 PageID #: 150




                  We are currently not involved in any litigation that we believe
                  could have a materially adverse effect on our financial condition or
                  results of operations. There is no action, suit, proceeding, inquiry
                  or investigation before or by any court, public board, government
                  agency, self-regulatory organization or body pending or, to the
                  knowledge of the executive officers of our Company or any of our
                  subsidiaries, threatened against or affecting our Company, our
                  common stock, any of our subsidiaries or of our Company’s or our
                  Company’s subsidiaries’ officers or directors in their capacities as
                  such, in which an adverse decision could have a material adverse
                  effect.

        86.       The foregoing statement was materially false and misleading. Defendants knew or

 recklessly disregarded that Wuhan Newport was involved in litigation that materially adversely

 affected its financial condition and operations. By late 2017, Wuhan Newport had filed a

 bankruptcy petition and had so many claims and default judgments pending against it that it has

 been declared insolvent in China. Chinese court records, which are not available in English,

 show that, for example, in 2016, there were three court decisions in China freezing Wuhan

 Newport’s assets pending the resolution of a lawsuit. In addition, an individual who had

 purchased a commercial apartment from Wuhan Newport in 2011 had sued for failure to deliver

 the apartment.

        87.       On April 17, 2017, Yangtze issued a press release announcing that its common

 stock had been approved for listing on the NASDAQ Capital Market and would commence

 trading under the ticker symbol "YERR" on April 19, 2017. The press release stated:

                  Yangtze River Development Limited primarily engages in the
                  business of real estate development with a port logistic project
                  located in the middle reaches of the Yangtze River. Wuhan
                  Newport is a large infrastructure development project
                  implemented under China's latest “One Belt One Road” initiative
                  and is strategically positioned in the “Free Trade Zone” of the
                  Wuhan Port, a crucial trading window between China, the Middle
                  East and Europe. To be fully developed upon completion of three
                  phases, within the logistics center, there will be six operating
                  zones, including port operation area, warehouse and distribution


                                                  26
Case 1:19-cv-00024-DLI-LB Document 12 Filed 06/03/19 Page 27 of 61 PageID #: 151




                area, cold chain logistics area, rail cargo loading area, exhibition
                area and residential community. The logistics center is also
                expected to provide a number of shipping berths for cargo ships
                of various sizes. Wuhan Newport is expected to provide domestic
                and foreign businesses a direct access to the anticipated Free
                Trade Zone in Wuhan. The project will include commercial
                buildings, professional logistic supply chain centers, direct access
                to the Yangtze River, Wuhan-Xinjiang-Europe Railway and
                ground transportation, storage and processing centers, IT
                supporting services, among others.

          88.   The foregoing statement was materially false and misleading. Plaintiffs’ field

 investigation confirmed that Wuhan Newport was not developing the Port Logistics Center.

          89.   On May 8, 2017, Yangtze filed its quarterly report on Form 10-Q with the SEC,

 which provided its financial results and position for the quarter ended March 31, 2016 (the “1Q

 2017 10-Q”). The 1Q 2017 10-Q contained signed certifications pursuant to SOX by Defendants

 Liu and Zheng attesting the accuracy of financial reporting, the disclosure of any material

 changes to the Company’s internal control over financial reporting and the disclosure of all

 fraud.

          90.   The 1Q 2017 10-Q was materially false and misleading because it falsely reported

 the Company’s assets. According to the 1Q 2017 10-Q, Yangtze had $383,138,526 in assets as of

 March 31, 2017, most of it in real estate properties and land lots under development that the

 Company reported to be valued at $344,292,417.

          91.   Defendants knew or recklessly disregarded, however, that the Company did not

 have real estate properties and land lots under development valued at $344,292,417. Plaintiffs’

 investigation confirmed that Yangtze has no assets in China. Plaintiffs’ field investigator found

 no sign that Wuhan Newport has developed the Port Logistics Center at all, nor that it has ever

 had any rights to land on which to do so. Plaintiffs’ review of Chinese court records shows that

 Wuhan Newport has had no assets in China since the second half of 2017 at the latest, and that


                                                27
Case 1:19-cv-00024-DLI-LB Document 12 Filed 06/03/19 Page 28 of 61 PageID #: 152




 any assets that it may have had were frozen in 2016. In other words, the Company’s reported

 assets had no basis in reality.

         92.      The 1Q 2017 10-Q discussed the Company’s purported developments, stating in

 relevant part:

                  Situated in the middle reaches of the Yangtze River, Wuhan
                  Newport is a large infrastructure development project implemented
                  under China's latest "One Belt One Road" initiative and is believed
                  to be strategically positioned in the anticipated "Pilot Free Trade
                  Zone" of the Wuhan Port, a crucial trading window among China,
                  the Middle East and Europe. To be fully developed upon
                  completion, within the logistics center, there will be six operating
                  zones: including port operation area, warehouse and distribution
                  area, cold chain logistics area, rail cargo loading area, exhibition
                  area and business related area. The logistics center is also expected
                  to provide a number of shipping berths for cargo ships of various
                  sizes. Wuhan Newport is expected to provide domestic and foreign
                  businesses a direct access to the anticipated Free Trade Zone in
                  Wuhan. The project will include commercial buildings,
                  professional logistic supply chain centers, direct access to the
                  Yangtze River, Wuhan-Xinjiang-Europe Railway and ground
                  transportation, storage and processing centers, IT supporting
                  services, among others.

                  Our Logistics Center is an extensive complex located in Wuhan,
                  the capital of Hubei Province of China, a major transportation hub
                  city with access to numerous railways, roads and expressways
                  passing through the city and connecting to major cities in China, as
                  well as other international centers of commerce and business.

                  The Logistics Center is expected to occupy approximately
                  1,918,000 square meters, for which the construction and
                  development are expected to be completed in five years while the
                  total anticipated investment have been divided into three phases –
                  40% of the total in the first year and 30% respectively in the
                  second and third year.

                                            *      *       *

                  Wuhan Newport has signed a twenty-year lease agreement,
                  maximum number of years permitted by the applicable PRC laws,
                  and with rights to renew at its sole discretion effective April 27,
                  2015 to lease approximately 1,200,000 square meters of land for
                  building logistics warehouses in support of the Logistics Center.

                                                  28
Case 1:19-cv-00024-DLI-LB Document 12 Filed 06/03/19 Page 29 of 61 PageID #: 153




                                           *       *        *

                As of March 31, 2017, the sole developing project is called Wuhan
                Centre China Grand Steel Market (Phase 1) Commercial Building
                in Wuhan Yangluo Economic Development Zone with
                approximately 222,496.6 square meters of total construction area.

         93.    The foregoing statements were materially false and misleading. First, Defendants

 knew or recklessly disregarded that they were not, in fact, developing the Port Logistics Center.

 Second, Defendants knew or recklessly disregarded that Wuhan Newport had not rented

 1,200,000 square meters of land to develop the Port Logistics Center. Third, Defendants knew or

 recklessly disregarded that were not developing the Steel Market. Plaintiffs’ investigator learned

 that the Steel Market was built in 2011 and 2012 by several developers, but experienced

 difficulties after a year and remains empty. The local government is now seeking new ownership

 for the property, which will no longer be a steel market but an office building and residential

 district.

         94.    The 1Q 2017 10-Q also discussed legal proceedings that the Company faced,

 stating that “[t]he Company is not currently a party to any legal proceeding, investigation or

 claim which, in the opinion of the management, is likely to have a material adverse effect on the

 business, financial condition or results of operations.”

         95.    The foregoing statement was materially false and misleading. Defendants knew or

 recklessly disregarded that Wuhan Newport was involved in litigation that materially adversely

 affected its financial condition and operations. By late 2017, Wuhan Newport had filed a

 bankruptcy petition and had so many claims and default judgments pending against it that it has

 been declared insolvent in China. Chinese court records, which are not available in English,

 show that, for example, in 2016, there were three court decisions in China freezing Wuhan

 Newport’s assets pending the resolution of a lawsuit. On January 3, 2017, a court ruled in favor


                                                 29
Case 1:19-cv-00024-DLI-LB Document 12 Filed 06/03/19 Page 30 of 61 PageID #: 154




 of an individual who had purchased a commercial apartment from Wuhan Newport in 2011 and

 had sued for failure to deliver the apartment. On May 3, 2017, a court dismissed Yangtze’s

 request to not enforce an arbitration award.

         96.     On August 3, 2017, Yangtze filed its quarterly report on Form 10-Q with the

 SEC, which provided its financial results and position for the quarter ended June 30, 2016 (the

 “2Q 2017 10-Q”). The 2Q 2017 10-Q contained signed certifications pursuant to SOX by

 Defendants Liu and Zheng attesting the accuracy of financial reporting, the disclosure of any

 material changes to the Company’s internal control over financial reporting and the disclosure of

 all fraud.

         97.     The 2Q 2017 10-Q was materially false and misleading because it falsely reported

 the Company’s assets. According to the 2Q 2017 10-Q, Yangtze had $389,398,732 in assets as of

 June 30, 2017, most of it in real estate properties and land lots under development that the

 Company reported to be valued at $349,604,828.

         98.     Defendants knew or recklessly disregarded, however, that the Company did not

 have real estate properties and land lots under development valued at $349,604,828. Plaintiffs’

 investigation confirmed that Yangtze has no assets in China. Plaintiffs’ field investigator found

 no sign that Wuhan Newport has developed the Port Logistics Center at all, nor that it has ever

 had any rights to land on which to do so. Plaintiffs’ review of Chinese court records shows that

 Wuhan Newport has had no assets in China since the second half of 2017 at the latest, and that

 any assets that it may have had were frozen in 2016. In other words, the Company’s reported

 assets had no basis in reality.

         99.     The 2Q 2017 10-Q also discussed the Company’s purported developments, stating

 in relevant part:



                                                30
Case 1:19-cv-00024-DLI-LB Document 12 Filed 06/03/19 Page 31 of 61 PageID #: 155




             Situated in the middle reaches of the Yangtze River, Wuhan
             Newport is a large infrastructure development project implemented
             under China's latest "One Belt One Road" initiative and is believed
             to be strategically positioned in the anticipated "Pilot Free Trade
             Zone" of the Wuhan Port, a crucial trading window among China,
             the Middle East and Europe. To be fully developed upon
             completion, within the logistics center, there will be six operating
             zones: including port operation area, warehouse and distribution
             area, cold chain logistics area, rail cargo loading area, exhibition
             area and business related area. The logistics center is also expected
             to provide a number of shipping berths for cargo ships of various
             sizes. Wuhan Newport is expected to provide domestic and foreign
             businesses a direct access to the anticipated Free Trade Zone in
             Wuhan. The project will include commercial buildings,
             professional logistic supply chain centers, direct access to the
             Yangtze River, Wuhan-Xinjiang-Europe Railway and ground
             transportation, storage and processing centers, IT supporting
             services, among others.

             Our Logistics Center is an extensive complex located in Wuhan,
             the capital of Hubei Province of China, a major transportation hub
             city with access to numerous railways, roads and expressways
             passing through the city and connecting to major cities in China, as
             well as other international centers of commerce and business.

             The Logistics Center is expected to occupy approximately
             1,918,000 square meters, for which the construction and
             development are expected to be completed in five years while the
             total anticipated investment have been divided into three phases –
             40% of the total in the first year and 30% respectively in the
             second and third year.

                                       *      *       *

             Wuhan Newport has signed a twenty-year lease agreement,
             maximum number of years permitted by the applicable PRC laws,
             and with rights to renew at its sole discretion effective April 27,
             2015 to lease approximately 1,200,000 square meters of land for
             building logistics warehouses in support of the Logistics Center.

                                       *      *       *

             As of June 30, 2017, the sole and wholly owned developing project
             of the Company is called Wuhan Centre China Grand Steel Market
             (Phase 1) Commercial Building in the south of Hans Road, Wuhan
             Yangluo Economic Development Zone with approximately
             222,496.6 square meters of total construction area.

                                             31
Case 1:19-cv-00024-DLI-LB Document 12 Filed 06/03/19 Page 32 of 61 PageID #: 156




         100.   The foregoing statements were materially false and misleading. First, Defendants

 knew or recklessly disregarded that they were not, in fact, developing the Port Logistics Center.

 Second, Defendants knew or recklessly disregarded that Wuhan Newport had not rented

 1,200,000 square meters of land to develop the Port Logistics Center. Third, Defendants knew or

 recklessly disregarded that were not developing the Steel Market. Plaintiffs’ investigator learned

 that the Steel Market was built in 2011 and 2012 by several developers, but experienced

 difficulties after a year and remains empty. The local government is now seeking new ownership

 for the property, which will no longer be a steel market but an office building and residential

 district.

         101.   The 2Q 2017 10-Q also discussed legal proceedings that the Company faced,

 stating that “[t]he Company is not currently a party to any legal proceeding, investigation or

 claim which, in the opinion of the management, is likely to have a material adverse effect on the

 business, financial condition or results of operations.”

         102.   The foregoing statement was materially false and misleading. Defendants knew or

 recklessly disregarded that Wuhan Newport was involved in litigation that materially adversely

 affected its financial condition and operations. By July 2017, Wuhan Newport had filed a

 bankruptcy petition. By November 2017, it had so many claims and default judgments pending

 against it that it has been declared insolvent in China.. Chinese court records, which are not

 available in English, show that, for example, in 2016, there were three court decisions in China

 freezing Wuhan Newport’s assets pending the resolution of a lawsuit. By the time that

 Defendants filed the 2Q 2017 10-Q, there were numerous court judgments ordering Yangtze to

 buy back commercial apartments that it failed to deliver.

         103.   The 2Q 2017 10-Q also discussed the risk that liquidation proceeds posed to the



                                                 32
Case 1:19-cv-00024-DLI-LB Document 12 Filed 06/03/19 Page 33 of 61 PageID #: 157




 Company, stating:

                OUR BUSINESS MAY BE MATERIALLY AND
                ADVERSELY AFFECTED IF ANY OF OUR PRC
                SUBSIDIARIES   DECLARES BANKRUPTCY OR
                BECOMES SUBJECT TO A DISSOLUTION OR
                LIQUIDATION PROCEEDING.

                The Enterprise Bankruptcy Law of the PRC, or the Bankruptcy
                Law, came into effect on June 1, 2007. The Bankruptcy Law
                provides that an enterprise will be liquidated if the enterprise fails
                to settle its debts as and when they fall due and if the enterprise’s
                assets are, or are demonstrably, insufficient to clear such debts.

                Our PRC subsidiaries hold certain assets that are important to our
                business operations. If our PRC subsidiaries undergo a voluntary
                or involuntary liquidation proceeding, unrelated third-party
                creditors may claim rights to some or all of these assets, thereby
                hindering our ability to operate our business, which could
                materially and adversely affect our business, financial condition
                and results of operations.

         104.   The foregoing statement was statement was materially false and misleading.

 Defendants knew or recklessly disregarded that Wuhan Newport had actually filed a bankruptcy

 petition. On July 13, 2017, an appellate court in China affirmed a lower court decision holding

 that the lower court had jurisdiction over Wuhan Newport’s civil litigation cases once the court

 accepted its bankruptcy petition. This decision was not available in English.

         105.   On October 31, 2017, Yangtze filed its quarterly report on Form 10-Q with the

 SEC, which provided its financial results and position for the quarter ended September 30, 2016

 (the “3Q 2017 10-Q”). The 3Q 2017 10-Q contained signed certifications pursuant to SOX by

 Defendants Liu and Zheng attesting the accuracy of financial reporting, the disclosure of any

 material changes to the Company’s internal control over financial reporting and the disclosure of

 all fraud.

         106.   The 3Q 2017 10-Q was materially false and misleading because it falsely reported

 the Company’s assets. According to the 3Q 2017 10-Q, Yangtze had $397,418,107 in assets as of

                                                 33
Case 1:19-cv-00024-DLI-LB Document 12 Filed 06/03/19 Page 34 of 61 PageID #: 158




 September 30, 2017, most of it in real estate properties and land lots under development that the

 Company reported to be valued at $356,272,174.

         107.     Defendants knew or recklessly disregarded, however, that the Company did not

 have real estate properties and land lots under development valued at $356,272,174. Plaintiffs’

 investigation confirmed that Yangtze has no assets in China. Plaintiffs’ field investigator found

 no sign that Wuhan Newport has developed the Port Logistics Center at all, nor that it has ever

 had any rights to land on which to do so. Plaintiffs’ review of Chinese court records shows that

 Wuhan Newport has had no assets in China since the second half of 2017 at the latest, and that

 any assets that it may have had were frozen in 2016. In other words, the Company’s reported

 assets had no basis in reality.

         108.     The 3Q 2017 10-Q discussed the Company’s purported developments, stating in

 relevant part:

                  Situated in the middle reaches of the Yangtze River, Wuhan
                  Newport is a large infrastructure development project implemented
                  under China's latest "One Belt One Road" initiative and is believed
                  to be strategically positioned in the anticipated "Pilot Free Trade
                  Zone" of the Wuhan Port, a crucial trading window among China,
                  the Middle East and Europe. To be fully developed upon
                  completion, within the logistics center, there will be six operating
                  zones: including port operation area, warehouse and distribution
                  area, cold chain logistics area, rail cargo loading area, exhibition
                  area and business related area. The logistics center is also expected
                  to provide a number of shipping berths for cargo ships of various
                  sizes. Wuhan Newport is expected to provide domestic and foreign
                  businesses a direct access to the anticipated Free Trade Zone in
                  Wuhan. The project will include commercial buildings,
                  professional logistic supply chain centers, direct access to the
                  Yangtze River, Wuhan-Xinjiang-Europe Railway and ground
                  transportation, storage and processing centers, IT supporting
                  services, among others.

                  Our Logistics Center is an extensive complex located in Wuhan,
                  the capital of Hubei Province of China, a major transportation hub
                  city with access to numerous railways, roads and expressways


                                                  34
Case 1:19-cv-00024-DLI-LB Document 12 Filed 06/03/19 Page 35 of 61 PageID #: 159




                passing through the city and connecting to major cities in China, as
                well as other international centers of commerce and business.

                The Logistics Center is expected to occupy approximately
                1,918,000 square meters, for which the construction and
                development are expected to be completed in five years while the
                total anticipated investment have been divided into three phases –
                40% of the total in the first year and 30% respectively in the
                second and third year.

                                         *       *      *

                Wuhan Newport has signed a twenty-year lease agreement,
                maximum number of years permitted by the applicable PRC laws,
                and with rights to renew at its sole discretion effective April 27,
                2015 to lease approximately 1,200,000 square meters of land for
                building logistics warehouses in support of the Logistics Center.

                                         *       *      *

                As of September 30, 2017, the sole and wholly owned developing
                project of the Company is called Wuhan Centre China Grand Steel
                Market (Phase 1) Commercial Building in the south of Hans Road,
                Wuhan Yangluo Economic Development Zone with approximately
                222,496.6 square meters of total construction area.

         109.   The foregoing statements were materially false and misleading. First, Defendants

 knew or recklessly disregarded that they were not, in fact, developing the Port Logistics Center.

 Second, Defendants knew or recklessly disregarded that Wuhan Newport had not rented

 1,200,000 square meters of land to develop the Port Logistics Center. Third, Defendants knew or

 recklessly disregarded that were not developing the Steel Market. Plaintiffs’ investigator learned

 that the Steel Market was built in 2011 and 2012 by several developers, but experienced

 difficulties after a year and remains empty. The local government is now seeking new ownership

 for the property, which will no longer be a steel market but an office building and residential

 district.

         110.   The 3Q 2017 10-Q also discussed legal proceedings that the Company faced,

 stating that “[t]he Company is not currently a party to any legal proceeding, investigation or

                                                35
Case 1:19-cv-00024-DLI-LB Document 12 Filed 06/03/19 Page 36 of 61 PageID #: 160




 claim which, in the opinion of the management, is likely to have a material adverse effect on the

 business, financial condition or results of operations.”

        111.    The foregoing statement was materially false and misleading. Defendants knew or

 recklessly disregarded that Wuhan Newport was involved in litigation that materially adversely

 affected its financial condition and operations. By July 2017, Wuhan Newport had filed a

 bankruptcy petition. By November 2017, it had so many claims and default judgments pending

 against it that it has been declared insolvent in China. Chinese court records, which are not

 available in English, show that, for example, in 2016, there were three court decisions in China

 freezing Wuhan Newport’s assets pending the resolution of a lawsuit. By the time that

 Defendants filed the 3Q 2017 10-Q, there were numerous court judgments ordering Yangtze to

 buy back commercial apartments that it failed to deliver, as well as an enforcement proceeding.

        112.    The 3Q 2017 10-Q also discussed the risk that liquidation proceeds posed to the

 Company, stating:

                OUR BUSINESS MAY BE MATERIALLY AND
                ADVERSELY AFFECTED IF ANY OF OUR PRC
                SUBSIDIARIES   DECLARES BANKRUPTCY OR
                BECOMES SUBJECT TO A DISSOLUTION OR
                LIQUIDATION PROCEEDING.

                The Enterprise Bankruptcy Law of the PRC, or the Bankruptcy
                Law, came into effect on June 1, 2007. The Bankruptcy Law
                provides that an enterprise will be liquidated if the enterprise fails
                to settle its debts as and when they fall due and if the enterprise’s
                assets are, or are demonstrably, insufficient to clear such debts.

                Our PRC subsidiaries hold certain assets that are important to our
                business operations. If our PRC subsidiaries undergo a voluntary
                or involuntary liquidation proceeding, unrelated third-party
                creditors may claim rights to some or all of these assets, thereby
                hindering our ability to operate our business, which could
                materially and adversely affect our business, financial condition
                and results of operations.

        113.    The foregoing statement was statement was materially false and misleading.

                                                 36
Case 1:19-cv-00024-DLI-LB Document 12 Filed 06/03/19 Page 37 of 61 PageID #: 161




 Defendants knew or recklessly disregarded that Wuhan Newport had actually filed a bankruptcy

 petition. On July 13, 2017, an appellate court in China affirmed a lower court decision holding

 that the lower court had jurisdiction over Wuhan Newport’s civil litigation cases once the court

 accepted its bankruptcy petition. This decision was not available in English.

         114.    On March 9, 2018, Yangtze filed its annual report on Form 10-K with the SEC

 which provided its financial results and position for the fiscal year ended December 31, 2017

 (“2017 10-K”). The 2017 10-K was signed by Defendants Liu, Chan, Coleman, and Leibowitz.

 The 2017 10-K contained signed SOX certifications by Defendants Liu and Chan attesting the

 accuracy of financial reporting, the disclosure of any material changes to the Company’s internal

 control over financial reporting and the disclosure of all fraud.

         115.    The 2017 10-K was materially false and misleading because it falsely reported the

 Company’s assets. According to the 2017 10-K, Yangtze had $406,697,070 in assets as of

 December 31, 2017, most of it in real estate properties and land lots under development that the

 Company reported to be valued at $364,774,643.

         116.    Defendants knew or recklessly disregarded, however, that the Company did not

 have real estate properties and land lots under development valued at $364,774,643. Plaintiffs’

 investigation confirmed that Yangtze has no assets in China. Plaintiffs’ field investigator found

 no sign that Wuhan Newport has developed the Port Logistics Center at all, nor that it has ever

 had any rights to land on which to do so. Plaintiffs’ review of Chinese court records shows that

 Wuhan Newport has had no assets in China since the second half of 2017 at the latest, and that

 any assets that it may have had were frozen in 2016. In other words, the Company’s reported

 assets had no basis in reality.

         117.    The 2017 10-K also discussed the Company’s purported developments, stating in



                                                  37
Case 1:19-cv-00024-DLI-LB Document 12 Filed 06/03/19 Page 38 of 61 PageID #: 162




 relevant part:

                  Situated in the middle reaches of the Yangtze River, Wuhan
                  Newport is a large infrastructure development project implemented
                  under China's latest "One Belt One Road" initiative and is believed
                  to be strategically positioned in the anticipated "Pilot Free Trade
                  Zone" of the Wuhan Port, a crucial trading window among China,
                  the Middle East and Europe. To be fully developed upon
                  completion, within the logistics center, there will be six operating
                  zones: including port operation area, warehouse and distribution
                  area, cold chain logistics area, rail cargo loading area, exhibition
                  area and business related area. The logistics center is also expected
                  to provide a number of shipping berths for cargo ships of various
                  sizes. Wuhan Newport is expected to provide domestic and foreign
                  businesses a direct access to the anticipated Free Trade Zone in
                  Wuhan. The project will include commercial buildings,
                  professional logistic supply chain centers, direct access to the
                  Yangtze River, Wuhan-Xinjiang-Europe Railway and ground
                  transportation, storage and processing centers, IT supporting
                  services, among others.

                  We anticipate that income generated from the use of the
                  warehouses, cargo loading and unloading, railway and highway
                  transportation and logistics services and other logistics supporting
                  services will comprise the main source of our income. It is also
                  expected that income from real estate sales and leasing will be a
                  relatively minor portion of our expected income since we are
                  planning to sell or lease only a small portion of our real estate
                  properties such as office spaces. We will begin construction on the
                  Logistics Center once we are able to raise funds for it.

                  In the meantime, we have been developing a commercial building
                  project called the Wuhan Centre China Grand Steel Market (Phase
                  1) Commercial Building (“Phase 1 Project”) located in the south of
                  Hans Road, Wuhan Yangluo Economic Development Zone which
                  covers an approximate construction area of 222,496.6 square
                  meters. We have been financing the Phase 1 Project with bank
                  loans and shareholder advances. The Phase 1 Project comprises 7
                  buildings, four of which covering 35,350,4 square meters have
                  been completed and three of which covering an approximate area
                  of 57,450.4 square meters are still under construction as of
                  December 31, 2017. We have sold approximately 22,780 square
                  meters of commercial building space.

                                            *      *       *

                  The Logistics Center is expected to occupy approximately

                                                  38
Case 1:19-cv-00024-DLI-LB Document 12 Filed 06/03/19 Page 39 of 61 PageID #: 163




                1,918,000 square meters, for which the construction and
                development are expected to be completed in three phases in three
                years and reach its target maximum annual profit by the end of
                2022 assuming the entire funding required for construction of the
                Logistics Center of $1.03 billion is in place by 2021 and the
                Logistics Center is in operation per our business plan.

                                           *       *       *

                Wuhan Newport has signed a twenty-year lease agreement,
                maximum number of years permitted by the applicable PRC laws,
                and with rights to renew at its sole discretion effective April 27,
                2015 to lease approximately 1,200,000 square meters of land for
                building logistics warehouses in support of the Logistics Center.

 The Company also specifically reported that as of December 31, 2015, it had leased

 1,214,654.52 square meters of land in Chunfeng Village.

        118.    The foregoing statements were materially false and misleading. First, Defendants

 knew or recklessly disregarded that they were not, in fact, developing the Port Logistics Center.

 Second, Defendants knew or recklessly disregarded that Wuhan Newport had not rented land to

 develop the Port Logistics Center in Chungfeng Village. Chunfeng Village is a small, traditional

 Chinese rural village with a total area of only 610,000 square meters – half the area that

 Defendants claimed the Company had leased. Plaintiffs’ investigator found no sign that Wufan

 Newport has leased land either in Chunfeng Village or the surrounding villages, Junmin Village

 and Jiangdi Village. Third, Defendants knew or recklessly disregarded that were not developing

 the Steel Market. Plaintiffs’ investigator learned that the Steel Market was built in 2011 and 2012

 by several developers, but experienced difficulties after a year and remains empty. The local

 government is now seeking new ownership for the property, which will no longer be a steel

 market but an office building and residential district.

        119.    The 2017 10-K also discussed legal proceedings that the Company faced, stating

 that “[t]he Company is not currently a party to any legal proceeding, investigation or claim


                                                  39
Case 1:19-cv-00024-DLI-LB Document 12 Filed 06/03/19 Page 40 of 61 PageID #: 164




 which, in the opinion of the management, is likely to have a material adverse effect on the

 business, financial condition or results of operations.”

        120.    The foregoing statement was materially false and misleading. Defendants knew or

 recklessly disregarded that Wuhan Newport was involved in litigation that materially adversely

 affected its financial condition and operations. By July 2017, Wuhan Newport had filed a

 bankruptcy petition. By November 2017, it had so many claims and default judgments pending

 against it that it has been declared insolvent in China. Chinese court records, which are not

 available in English, show that, for example, in 2016, there were three court decisions in China

 freezing Wuhan Newport’s assets pending the resolution of a lawsuit. By the time that

 Defendants filed the 2017 10-K, there were numerous court judgments ordering Yangtze to buy

 back commercial apartments that it failed to deliver. In 2017, courts closed multiple enforcement

 actions against Yangtze on the grounds that it had no assets to collect.

        121.    The 2017 10-K also discussed the risk that liquidation proceeds posed to the

 Company, stating:

                OUR BUSINESS MAY BE MATERIALLY AND
                ADVERSELY AFFECTED IF ANY OF OUR PRC
                SUBSIDIARIES   DECLARES BANKRUPTCY OR
                BECOMES SUBJECT TO A DISSOLUTION OR
                LIQUIDATION PROCEEDING.

                The Enterprise Bankruptcy Law of the PRC, or the Bankruptcy
                Law, came into effect on June 1, 2007. The Bankruptcy Law
                provides that an enterprise will be liquidated if the enterprise fails
                to settle its debts as and when they fall due and if the enterprise’s
                assets are, or are demonstrably, insufficient to clear such debts.

                Our PRC subsidiaries hold certain assets that are important to our
                business operations. If our PRC subsidiaries undergo a voluntary
                or involuntary liquidation proceeding, unrelated third-party
                creditors may claim rights to some or all of these assets, thereby
                hindering our ability to operate our business, which could
                materially and adversely affect our business, financial condition
                and results of operations.

                                                 40
Case 1:19-cv-00024-DLI-LB Document 12 Filed 06/03/19 Page 41 of 61 PageID #: 165




         122.    The foregoing statement was statement was materially false and misleading.
 Defendants knew or recklessly disregarded that Wuhan Newport had actually filed a
 bankruptcy petition. On July 13, 2017, an appellate court in China affirmed a lower court
 decision holding that the lower court had jurisdiction over Wuhan Newport’s civil litigation
 cases once the court accepted its bankruptcy petition. This decision was not available in
 Enlglish.
         123.    On April 30, 2018, Yangtze filed its quarterly report on Form 10-Q with the SEC

 for the quarter ended March 31, 2018 (“1Q 2018 10-Q”). The 1Q 2018 10-Q was signed by

 Defendants Liu and Chan. The 1Q 2018 10-Q contained signed SOX certifications by

 Defendants Liu and Chan attesting the accuracy of financial reporting, the disclosure of any

 material changes to the Company’s internal control over financial reporting and the disclosure of

 all fraud.

         124.    The 1Q 2018 10-Q was materially false and misleading because it falsely reported

 the Company’s assets. According to the 1Q 2018 10-Q, Yangtze had $422,448,212 in assets as of

 September 30, 2017, most of it in real estate properties and land lots under development that the

 Company reported to be valued at $378,228,271.

         125.    Defendants knew or recklessly disregarded, however, that the Company did not

 have real estate properties and land lots under development valued at $378,228,271. Plaintiffs’

 investigation confirmed that Yangtze has no assets in China. Plaintiffs’ field investigator found

 no sign that Wuhan Newport has developed the Port Logistics Center at all, nor that it has ever

 had any rights to land on which to do so. Plaintiffs’ review of Chinese court records shows that

 Wuhan Newport has had no assets in China since the second half of 2017 at the latest, and that

 any assets that it may have had were frozen in 2016. In other words, the Company’s reported

 assets had no basis in reality.



                                                41
Case 1:19-cv-00024-DLI-LB Document 12 Filed 06/03/19 Page 42 of 61 PageID #: 166




        126.      The 1Q 2018 10-Q discussed the Company’s purported developments, stating in

 relevant part:

                  Situated in the middle reaches of the Yangtze River, Wuhan
                  Newport is a large infrastructure development project implemented
                  under China's latest "One Belt One Road" initiative and is believed
                  to be strategically positioned in the anticipated "Pilot Free Trade
                  Zone" of the Wuhan Port, a crucial trading window among China,
                  the Middle East and Europe. To be fully developed upon
                  completion, within the logistics center, there will be six operating
                  zones: including port operation area, warehouse and distribution
                  area, cold chain logistics area, rail cargo loading area, exhibition
                  area and business related area. The logistics center is also expected
                  to provide a number of shipping berths for cargo ships of various
                  sizes. Wuhan Newport is expected to provide domestic and foreign
                  businesses a direct access to the anticipated Free Trade Zone in
                  Wuhan. The project will include commercial buildings,
                  professional logistic supply chain centers, direct access to the
                  Yangtze River, Wuhan-Xinjiang-Europe Railway and ground
                  transportation, storage and processing centers, IT supporting
                  services, among others.

                  The Logistics Center is expected to occupy approximately
                  1,918,000 square meters, for which the construction and
                  development are expected to be completed in five years while the
                  total anticipated investment have been divided into three phases –
                  40% of the total in the first year and 30% respectively in the
                  second and third years.

                                            *      *       *

                  Wuhan Newport has signed a twenty-year lease agreement,
                  maximum number of years permitted by the applicable PRC laws,
                  and with rights to renew at its sole discretion effective April 27,
                  2015 to lease approximately 1,200,000 square meters of land for
                  building logistics warehouses in support of the Logistics Center.

                                            *      *       *

                  As of March 31, 2018, the sole and wholly owned developing
                  project of the Company is called Wuhan Centre China Grand Steel
                  Market (Phase 1) Commercial Building in the south of Hans Road,
                  Wuhan Yangluo Economic Development Zone with approximately
                  222,496.6 square meters of total construction area.

        127.      The foregoing statements were materially false and misleading. First, Defendants

                                                  42
Case 1:19-cv-00024-DLI-LB Document 12 Filed 06/03/19 Page 43 of 61 PageID #: 167




 knew or recklessly disregarded that they were not, in fact, developing the Port Logistics Center.

 Second, Defendants knew or recklessly disregarded that Wuhan Newport had not rented

 1,200,000 square meters of land to develop the Port Logistics Center. Third, Defendants knew or

 recklessly disregarded that were not developing the Steel Market. Plaintiffs’ investigator learned

 that the Steel Market was built in 2011 and 2012 by several developers, but experienced

 difficulties after a year and remains empty. The local government is now seeking new ownership

 for the property, which will no longer be a steel market but an office building and residential

 district.

         128.   The 1Q 2018 10-Q also discussed legal proceedings that the Company faced,

 stating that “[t]he Company is not currently a party to any legal proceeding, investigation or

 claim which, in the opinion of the management, is likely to have a material adverse effect on the

 business, financial condition or results of operations.”

         129.   The foregoing statement was materially false and misleading. Defendants knew or

 recklessly disregarded that Wuhan Newport was involved in litigation that materially adversely

 affected its financial condition and operations. By July 2017, Wuhan Newport had filed a

 bankruptcy petition. By November 2017, it had so many claims and default judgments pending

 against it that it has been declared insolvent in China. Chinese court records, which are not

 available in English, show that, for example, in 2016, there were three court decisions in China

 freezing Wuhan Newport’s assets pending the resolution of a lawsuit. For example, in 2016,

 there were three court decisions in China freezing Wuhan Newport’s assets pending the

 resolution of a lawsuit. By the time that Defendants filed the 1Q 2018 10-Q, there were

 numerous court judgments ordering Yangtze to buy back commercial apartments that it failed to

 deliver, and courts had closed multiple enforcement actions against Yangtze on the grounds that



                                                 43
Case 1:19-cv-00024-DLI-LB Document 12 Filed 06/03/19 Page 44 of 61 PageID #: 168




 it had no assets to collect.

         130.    The 1Q 2018 10-Q also discussed the risk that liquidation proceeds posed to the

 Company, stating:

                 OUR BUSINESS MAY BE MATERIALLY AND
                 ADVERSELY AFFECTED IF ANY OF OUR PRC
                 SUBSIDIARIES   DECLARES BANKRUPTCY OR
                 BECOMES SUBJECT TO A DISSOLUTION OR
                 LIQUIDATION PROCEEDING.

                 The Enterprise Bankruptcy Law of the PRC, or the Bankruptcy
                 Law, came into effect on June 1, 2007. The Bankruptcy Law
                 provides that an enterprise will be liquidated if the enterprise fails
                 to settle its debts as and when they fall due and if the enterprise’s
                 assets are, or are demonstrably, insufficient to clear such debts.

                 Our PRC subsidiaries hold certain assets that are important to our
                 business operations. If our PRC subsidiaries undergo a voluntary
                 or involuntary liquidation proceeding, unrelated third-party
                 creditors may claim rights to some or all of these assets, thereby
                 hindering our ability to operate our business, which could
                 materially and adversely affect our business, financial condition
                 and results of operations.

         131.    The foregoing statement was statement was materially false and misleading.

 Defendants knew or recklessly disregarded that Wuhan Newport had actually filed a bankruptcy

 petition. On July 13, 2017, an appellate court in China affirmed a lower court decision holding

 that the lower court had jurisdiction over Wuhan Newport’s civil litigation cases once the court

 accepted its bankruptcy petition. This decision was not available in English.

         132.     On August 14, 2018, Yangtze filed its quarterly report on Form 10-Q with the

 SEC for the quarter ended June 30, 2018 (“2Q 2018 10-Q”). The 2Q 2018 10-Q was signed by

 Defendants Liu and Chan. The 2Q 2018 10-Q contained signed SOX certifications by

 Defendants Liu and Chan attesting the accuracy of financial reporting, the disclosure of any

 material changes to the Company’s internal control over financial reporting and the disclosure of

 all fraud.

                                                  44
Case 1:19-cv-00024-DLI-LB Document 12 Filed 06/03/19 Page 45 of 61 PageID #: 169




         133.     The 2Q 2018 10-Q was materially false and misleading because it falsely reported

 the Company’s assets. According to the 2Q 2018 10-Q, Yangtze had $400,393,661 in assets as of

 June 30, 2018, most of it in real estate properties and land lots under development that the

 Company reported to be valued at $358,671,434.

         134.     Defendants knew or recklessly disregarded, however, that the Company did not

 have real estate properties and land lots under development valued at $358,671,434. Plaintiffs’

 investigation confirmed that Yangtze has no assets in China. Plaintiffs’ field investigator found

 no sign that Wuhan Newport has developed the Port Logistics Center at all, nor that it has ever

 had any rights to land on which to do so. Plaintiffs’ review of Chinese court records shows that

 Wuhan Newport has had no assets in China since the second half of 2017 at the latest, and that

 any assets that it may have had were frozen in 2016. In other words, the Company’s reported

 assets had no basis in reality.

         135.     The 2Q 2018 10-Q discussed the Company’s purported developments, stating in

 relevant part:

                  Situated in the middle reaches of the Yangtze River, Wuhan
                  Newport is a large infrastructure development project implemented
                  under China's latest "One Belt One Road" initiative and is believed
                  to be strategically positioned in the anticipated "Pilot Free Trade
                  Zone" of the Wuhan Port, a crucial trading window among China,
                  the Middle East and Europe. To be fully developed upon
                  completion, within the logistics center, there will be six operating
                  zones: including port operation area, warehouse and distribution
                  area, cold chain logistics area, rail cargo loading area, exhibition
                  area and business related area. The logistics center is also expected
                  to provide a number of shipping berths for cargo ships of various
                  sizes. Wuhan Newport is expected to provide domestic and foreign
                  businesses a direct access to the anticipated Free Trade Zone in
                  Wuhan. The project will include commercial buildings,
                  professional logistic supply chain centers, direct access to the
                  Yangtze River, Wuhan-Xinjiang-Europe Railway and ground
                  transportation, storage and processing centers, IT supporting
                  services, among others.


                                                  45
Case 1:19-cv-00024-DLI-LB Document 12 Filed 06/03/19 Page 46 of 61 PageID #: 170




                The Logistics Center is expected to occupy approximately
                1,918,000 square meters, for which the construction and
                development are expected to be completed in five years while the
                total anticipated investment have been divided into three phases –
                40% of the total in the first year and 30% respectively in the
                second and third years.

                                         *       *      *

                Wuhan Newport has signed a twenty-year lease agreement,
                maximum number of years permitted by the applicable PRC laws,
                and with rights to renew at its sole discretion effective April 27,
                2015 to lease approximately 1,200,000 square meters of land for
                building logistics warehouses in support of the Logistics Center.

                                         *       *      *

                As of June 30, 2018, the sole and wholly owned developing project
                of the Company is called Wuhan Centre China Grand Steel Market
                (Phase 1) Commercial Building in the south of Hans Road, Wuhan
                Yangluo Economic Development Zone with approximately
                222,496.6 square meters of total construction area.

         136.   The foregoing statements were materially false and misleading. First, Defendants

 knew or recklessly disregarded that they were not, in fact, developing the Port Logistics Center.

 Second, Defendants knew or recklessly disregarded that Wuhan Newport had not rented

 1,200,000 square meters of land to develop the Port Logistics Center. Third, Defendants knew or

 recklessly disregarded that were not developing the Steel Market. Plaintiffs’ investigator learned

 that the Steel Market was built in 2011 and 2012 by several developers, but experienced

 difficulties after a year and remains empty. The local government is now seeking new ownership

 for the property, which will no longer be a steel market but an office building and residential

 district.

         137.   The 2Q 2018 10-Q also discussed legal proceedings that the Company faced,

 stating that “[t]he Company is not currently a party to any legal proceeding, investigation or

 claim which, in the opinion of the management, is likely to have a material adverse effect on the


                                                46
Case 1:19-cv-00024-DLI-LB Document 12 Filed 06/03/19 Page 47 of 61 PageID #: 171




 business, financial condition or results of operations.”

        138.    The foregoing statement was statement was materially false and misleading.

 Defendants knew or recklessly disregarded that Wuhan Newport has so many claims and default

 judgments pending against it that it has been declared insolvent in China. Chinese court records,

 which are not available in English, show that, for example, in 2016, there were three court

 decisions in China freezing Wuhan Newport’s assets pending the resolution of a lawsuit. For

 example, in 2016, there were three court decisions in China freezing Wuhan Newport’s assets

 pending the resolution of a lawsuit. By the time that Defendants filed the 1Q 2018 10-Q, there

 were numerous court judgments ordering Yangtze to buy back commercial apartments that it

 failed to deliver. In 2017, courts closed multiple enforcement actions against Yangtze on the

 grounds that it had no assets to collect.

        139.    The 2Q 2018 10-Q also discussed the risk that liquidation proceeds posed to the

 Company, stating:

                OUR BUSINESS MAY BE MATERIALLY AND
                ADVERSELY AFFECTED IF ANY OF OUR PRC
                SUBSIDIARIES   DECLARES BANKRUPTCY OR
                BECOMES SUBJECT TO A DISSOLUTION OR
                LIQUIDATION PROCEEDING.

                The Enterprise Bankruptcy Law of the PRC, or the Bankruptcy
                Law, came into effect on June 1, 2007. The Bankruptcy Law
                provides that an enterprise will be liquidated if the enterprise fails
                to settle its debts as and when they fall due and if the enterprise’s
                assets are, or are demonstrably, insufficient to clear such debts.

                Our PRC subsidiaries hold certain assets that are important to our
                business operations. If our PRC subsidiaries undergo a voluntary
                or involuntary liquidation proceeding, unrelated third-party
                creditors may claim rights to some or all of these assets, thereby
                hindering our ability to operate our business, which could
                materially and adversely affect our business, financial condition
                and results of operations.

        140.    The foregoing statement was statement was materially false and misleading.

                                                 47
Case 1:19-cv-00024-DLI-LB Document 12 Filed 06/03/19 Page 48 of 61 PageID #: 172




 Defendants knew or recklessly disregarded that Wuhan Newport had actually filed a bankruptcy

 petition. On July 13, 2017, an appellate court in China affirmed a lower court decision holding

 that the lower court had jurisdiction over Wuhan Newport’s civil litigation cases once the court

 accepted its bankruptcy petition. This decision was not available in English.

         141.    On November 9, 2018, Yangtze filed its quarterly report on Form 10-Q with the

 SEC for the quarter ended September 30, 2018 (“3Q 2018 10-Q”). The 3Q 2018 10-Q was

 signed by Defendants Liu and Chan. The 3Q 2018 10-Q contained signed SOX certifications by

 Defendants Liu and Chan attesting the accuracy of financial reporting, the disclosure of any

 material changes to the Company’s internal control over financial reporting and the disclosure of

 all fraud.

         142.    The 3Q 2018 10-Q was materially false and misleading because it falsely reported

 the Company’s assets. According to the 2Q 2018 10-Q, Yangtze had $386,276,641 in assets as of

 September 30, 2018, most of it in real estate properties and land lots under development that the

 Company reported to be valued at $345,716,051.

         143.    Defendants knew or recklessly disregarded, however, that the Company did not

 have real estate properties and land lots under development valued at $345,716,051. Plaintiffs’

 investigation confirmed that Yangtze has no assets in China. Plaintiffs’ field investigator found

 no sign that Wuhan Newport has developed the Port Logistics Center at all, nor that it has ever

 had any rights to land on which to do so. Plaintiffs’ review of Chinese court records shows that

 Wuhan Newport has had no assets in China since the second half of 2017 at the latest, and that

 any assets that it may have had were frozen in 2016. In other words, the Company’s reported

 assets had no basis in reality.

         144.    The 3Q 2018 10-Q discussed the Company’s purported developments, stating in



                                                48
Case 1:19-cv-00024-DLI-LB Document 12 Filed 06/03/19 Page 49 of 61 PageID #: 173




 relevant part:

                  Situated in the middle reaches of the Yangtze River, Wuhan
                  Newport is a large infrastructure development project implemented
                  under China's latest "One Belt One Road" initiative and is believed
                  to be strategically positioned in the anticipated "Pilot Free Trade
                  Zone" of the Wuhan Port, a crucial trading window among China,
                  the Middle East and Europe. To be fully developed upon
                  completion, within the logistics center, there will be six operating
                  zones: including port operation area, warehouse and distribution
                  area, cold chain logistics area, rail cargo loading area, exhibition
                  area and business related area. The logistics center is also expected
                  to provide a number of shipping berths for cargo ships of various
                  sizes. Wuhan Newport is expected to provide domestic and foreign
                  businesses a direct access to the anticipated Free Trade Zone in
                  Wuhan. The project will include commercial buildings,
                  professional logistic supply chain centers, direct access to the
                  Yangtze River, Wuhan-Xinjiang-Europe Railway and ground
                  transportation, storage and processing centers, IT supporting
                  services, among others.

                  The Logistics Center is expected to occupy approximately
                  1,918,000 square meters, for which the construction and
                  development are expected to be completed in five years while the
                  total anticipated investment have been divided into three phases –
                  40% of the total in the first year and 30% respectively in the
                  second and third years.

                                            *      *       *

                  Wuhan Newport has signed a twenty-year lease agreement,
                  maximum number of years permitted by the applicable PRC laws,
                  and with rights to renew at its sole discretion effective April 27,
                  2015 to lease approximately 1,200,000 square meters of land for
                  building logistics warehouses in support of the Logistics Center.

                                            *      *       *

                  As of September 30, 2018, the sole and wholly owned developing
                  project of the Company is called Wuhan Centre China Grand Steel
                  Market (Phase 1) Commercial Building in the south of Hans Road,
                  Wuhan Yangluo Economic Development Zone with approximately
                  222,496.6 square meters of total construction area.

        145.      The foregoing statements were materially false and misleading. First, Defendants

 knew or recklessly disregarded that they were not, in fact, developing the Port Logistics Center.

                                                  49
Case 1:19-cv-00024-DLI-LB Document 12 Filed 06/03/19 Page 50 of 61 PageID #: 174




 Second, Defendants knew or recklessly disregarded that Wuhan Newport had not rented

 1,200,000 square meters of land to develop the Port Logistics Center. Third, Defendants knew or

 recklessly disregarded that were not developing the Steel Market. Plaintiffs’ investigator learned

 that the Steel Market was built in 2011 and 2012 by several developers, but experienced

 difficulties after a year and remains empty. The local government is now seeking new ownership

 for the property, which will no longer be a steel market but an office building and residential

 district

            146.   The 3Q 2018 10-Q also discussed legal proceedings that the Company faced,

 stating that “[t]he Company is not currently a party to any legal proceeding, investigation or

 claim which, in the opinion of the management, is likely to have a material adverse effect on the

 business, financial condition or results of operations.”

            147.   The foregoing statement was materially false and misleading. Defendants knew or

 recklessly disregarded that Wuhan Newport was involved in litigation that materially adversely

 affected its financial condition and operations. By July 2017, Wuhan Newport had filed a

 bankruptcy petition. By November 2017, it had so many claims and default judgments pending

 against it that it has been declared insolvent in China. Chinese court records, which are not

 available in English, show that, for example, in 2016, there were three court decisions in China

 freezing Wuhan Newport’s assets pending the resolution of a lawsuit. For example, in 2016,

 there were three court decisions in China freezing Wuhan Newport’s assets pending the

 resolution of a lawsuit. By the time that Defendants filed the 1Q 2018 10-Q, there were

 numerous court judgments ordering Yangtze to buy back commercial apartments that it failed to

 deliver, and courts had closed multiple enforcement actions against Yangtze on the grounds that

 it had no assets to collect.



                                                 50
Case 1:19-cv-00024-DLI-LB Document 12 Filed 06/03/19 Page 51 of 61 PageID #: 175




        148.    The 3Q 2018 10-Q also discussed the risk that liquidation proceeds posed to the

 Company, stating:

                OUR BUSINESS MAY BE MATERIALLY AND
                ADVERSELY AFFECTED IF OUR PRC SUBSIDIARY
                DECLARES BANKRUPTCY OR BECOMES SUBJECT TO
                A DISSOLUTION OR LIQUIDATION PROCEEDING.

                The Enterprise Bankruptcy Law of the PRC, or the Bankruptcy
                Law, came into effect on June 1, 2007. The Bankruptcy Law
                provides that an enterprise will be liquidated if the enterprise fails
                to settle its debts as and when they fall due and if the enterprise’s
                assets are, or are demonstrably, insufficient to clear such debts.

                Our PRC subsidiaries hold certain assets that are important to our
                business operations. If our PRC subsidiaries undergo a voluntary
                or involuntary liquidation proceeding, unrelated third-party
                creditors may claim rights to some or all of these assets, thereby
                hindering our ability to operate our business, which could
                materially and adversely affect our business, financial condition
                and results of operations.

        149.    The foregoing statement was statement was materially false and misleading.

 Defendants knew or recklessly disregarded that Wuhan Newport had actually filed a bankruptcy

 petition. On July 13, 2017, an appellate court in China affirmed a lower court decision holding

 that the lower court had jurisdiction over Wuhan Newport’s civil litigation cases once the court

 accepted its bankruptcy petition. This decision was not available in English.

                                        The Truth Emerges

        150.    On August 27, 2018, before the market opened, Barron’s published an article
 entitled, “A Troubled Chinese Company Is Seeking a Lifeline From U.S. Investors” which
 revealed that Yangtze was involved in substantial legal proceedings in China that it had never
 disclosed:
                [T]he company’s Wuhan operating subsidiary is showing up on
                official websites in which Chinese courts list debtors with unpaid
                legal judgments. Government websites listing “untrustworthy
                debtors” are a recent phenomenon in China, filling an information
                vacuum in a developing economy that doesn’t yet have Western-

                                                 51
Case 1:19-cv-00024-DLI-LB Document 12 Filed 06/03/19 Page 52 of 61 PageID #: 176




                style credit bureaus and rating agencies. The raft of unpaid bills
                attributed to Yangtze’s subsidiary — Wuhan Yangtze River
                Newport Logistics Co — totals $120 million for more than a dozen
                cases.

        151.    On December 6, 2018, before the market opened, Hindenburg Research

 published the Hindenburg Report. The Hindenburg Report revealed that Hindenburg had carried

 out an investigation into Yangtze that showed its main asset, the Port Logistics Center, was

 essentially a sham, and that nearly 80% of its reported assets were fabricated. The Hindenburg

 Report described Yangtze as “an artifice designed to enrich the company’s Chairman &

 controlling shareholders.”

        152.    Defendants had repeatedly told investors that they intended to build the Port

 Logistics Center on 1.2 million square meters of land leased from Chunfeng Village.

 Hindenburg Research reported that Wuhan Newport could not have leased 1.2 million square

 meters of land from Chunfeng Village, which is a small village with a total area of only 610,000

 square meters. Plaintiffs’ field investigation confirmed that Chunfeng Village is only 610,000

 square meters, and there is no sign that Wuhan Newport has leased any land there or in the

 surrounding villages, Junmin Village and Jiangdi Village.

        153.    The Hindenburg Report described the Steel Market as a ghost town, with no sign

 of activity apart from a gate guard. Plaintiffs’ investigator visited the Steel Market, and also saw

 that the site was empty. Plaintiffs’ investigator learned from three confidential witnesses who

 had previously worked at the Steel Market that the Steel Market was built in 2011 and 2012 by

 several developers, to be a retail and/or wholesale market to sell steel related products. After one

 year, however, the Steel Market experienced difficulties, including disputes with local residents

 who were unwilling to relocate. The development of the site was stuck for years, and it remains

 empty. As of 2019, the local government is looking for new ownership for the property, which


                                                 52
Case 1:19-cv-00024-DLI-LB Document 12 Filed 06/03/19 Page 53 of 61 PageID #: 177




 will no longer be a steel market but an office building and residential district. Wuhan Newport

 does not own the Steel Market.

        154.    The Hindenburg Report also revealed that Yangtze was involved in numerous

 undisclosed legal proceedings and that Wuhan Newport has been declared insolvent in China,

 identifying at least 11 judgements filed against Wuhan Newport totaling RMB 766 million

 (USD $110 million).

        155.    Plaintiffs have identified 33 legal proceedings in China against Wuhan Newport.

 In one, decided on July 13, 2017, an appellate court held that a lower court had jurisdiction over

 Wuhan Newport’s civil litigation cases once the court accepted its bankruptcy petition. Courts

 have also closed numerous enforcement proceedings against Wuhan Newport because it had no

 assets to collect. Plaintiffs’ search of Chinese records also shows that Wuhan Newport was

 listed in the List of Dishonest Persons subject to enforcement by Chinese courts as early as May

 3, 2017 for not honoring a judgment against it.

        156.    The Hindenburg Report also reported that proceeds from capital raises, including

 19 convertible notes the Company issued privately in 2018, have gone directly to Defendant Liu.

        157.    On this news, shares of Yangtze fell from an $11.62 per share closing price on

 December 4, 2018, the last trading day before the release of the Hindenburg Report, to an $8.28

 closing price on December 7, 2018, falling nearly 29% in two trading days.

        158.    As a result of Defendants’ wrongful acts and omissions, and the precipitous

 decline in the market value of the Company’s common shares, Plaintiffs and other Class

 members have suffered significant losses and damages.




                                                   53
Case 1:19-cv-00024-DLI-LB Document 12 Filed 06/03/19 Page 54 of 61 PageID #: 178




                        PLAINTIFFS’ CLASS ACTION ALLEGATIONS

        159.    Plaintiffs bring this action as a class action pursuant to Federal Rule of Civil

 Procedure 23(a) and (b)(3) on behalf of a class consisting of all persons other than defendants

 who acquired Yangtze securities publicly traded on NASDAQ during the Class Period, and who

 were damaged thereby (the “Class”). Excluded from the Class are Defendants, the officers and

 directors of Yangtze, members of the Individual Defendants’ immediate families and their legal

 representatives, heirs, successors or assigns and any entity in which Officer or Director

 Defendants have or had a controlling interest.

        160.    The members of the Class are so numerous that joinder of all members is

 impracticable. Throughout the Class Period, Yangtze securities were actively traded on the OTC

 and NASDAQ markets. While the exact number of Class members is unknown to Plaintiffs at

 this time and can be ascertained only through appropriate discovery, Plaintiffs believe that there

 are hundreds, if not thousands of members in the proposed Class.

        161.    Plaintiffs’ claims are typical of the claims of the members of the Class as all

 members of the Class are similarly affected by defendants’ wrongful conduct in violation of

 federal law that is complained of herein.

        162.    Plaintiffs will fairly and adequately protect the interests of the members of the

 Class and have retained counsel competent and experienced in class and securities litigation.

 Plaintiffs have no interests antagonistic to or in conflict with those of the Class.

        163.    Common questions of law and fact exist as to all members of the Class and

 predominate over any questions solely affecting individual members of the Class. Among the

 questions of law and fact common to the Class are:

        •       whether the Exchange Act were violated by Defendants’ acts as alleged herein;



                                                  54
Case 1:19-cv-00024-DLI-LB Document 12 Filed 06/03/19 Page 55 of 61 PageID #: 179




         •         whether statements made by Defendants to the investing public during the Class

                   Period misrepresented material facts about the financial condition and business

                   Yangtze;

         •         whether Defendants’ public statements to the investing public during the Class

                   Period omitted material facts necessary to make the statements made, in light of

                   the circumstances under which they were made, not misleading;

         •         whether the Defendants caused Yangtze to issue false and misleading SEC filings

                   during the Class Period;

         •         whether Defendants acted knowingly or recklessly in issuing false and SEC filing

         •         whether the prices of Yangtze securities during the Class Period were artificially

                   inflated because of the Defendants’ conduct complained of herein; and

         •         whether the members of the Class have sustained damages and, if so, what is the

                   proper measure of damages.

         164.      A class action is superior to all other available methods for the fair and efficient

 adjudication of this controversy since joinder of all members is impracticable. Furthermore, as

 the damages suffered by individual Class members may be relatively small, the expense and

 burden of individual litigation make it impossible for members of the Class to individually

 redress the wrongs done to them. There will be no difficulty in the management of this action as

 a class action.

         165.      Plaintiffs will rely, in part, upon the presumption of reliance established by the

 fraud-on-the-market doctrine in that:

         •         Yangtze shares met the requirements for listing, and were listed and actively

                   traded on NASDAQ, a highly efficient and automated market;


                                                   55
Case 1:19-cv-00024-DLI-LB Document 12 Filed 06/03/19 Page 56 of 61 PageID #: 180




          •       As a public issuer, Yangtze filed periodic public reports with the SEC and

                  NASDAQ; and

          •       Yangtze regularly communicated with public investors via established market

                  communication mechanisms, including through the regular dissemination of press

                  releases via major newswire services and through other wide-ranging public

                  disclosures, such as communications with the financial press and other similar

                  reporting services.

          166.    Based on the foregoing, the market for Yangtze securities promptly digested

 current information regarding Yangtze from all publicly available sources and reflected such

 information in the prices of the shares, and Plaintiffs and the members of the Class are entitled to

 a presumption of reliance upon the integrity of the market.

          167.    Alternatively, Plaintiffs and the members of the Class are entitled to the

 presumption of reliance established by the Supreme Court in Affiliated Ute Citizens of the State

 of Utah v. United States, 406 U.S. 128 (1972), as Defendants omitted material information in

 their Class Period statements in violation of a duty to disclose such information as detailed

 above.

                                              COUNT I
              For Violations of Section 10(b) And Rule 10b-5 Promulgated Thereunder
                                       Against All Defendants
          168.    Plaintiffs repeat and reallege each and every allegation contained above as if fully

 set forth herein.

          169.    This Count is asserted against Defendants is based upon Section 10(b) of the

 Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated thereunder by the SEC.

          170.     During the Class Period, Defendants, individually and in concert, directly or

 indirectly, disseminated or approved the false statements specified above, which they knew or

                                                  56
Case 1:19-cv-00024-DLI-LB Document 12 Filed 06/03/19 Page 57 of 61 PageID #: 181




 deliberately disregarded were misleading in that they contained misrepresentations and failed to

 disclose material facts necessary in order to make the statements made, in light of the

 circumstances under which they were made, not misleading.

        171.    Defendants violated §10(b) of the 1934 Act and Rule 10b-5 in that they:

                •      employed devices, schemes and artifices to defraud;

                •      made untrue statements of material facts or omitted to state material facts

                       necessary in order to make the statements made, in light of the

                       circumstances under which they were made, not misleading; or

                •      engaged in acts, practices and a course of business that operated as a fraud

                       or deceit upon plaintiff and others similarly situated in connection with

                       their purchases of Yangtze securities during the Class Period.

        172.    Defendants acted with scienter in that they knew that the public documents and

 statements issued or disseminated in the name of Yangtze were materially false and misleading;

 knew that such statements or documents would be issued or disseminated to the investing public;

 and knowingly and substantially participated, or acquiesced in the issuance or dissemination of

 such statements or documents as primary violations of the securities laws. These defendants by

 virtue of their receipt of information reflecting the true facts of Yangtze, their control over,

 and/or receipt and/or modification of Yangtze’s allegedly materially misleading statements,

 and/or their associations with the Company which made them privy to confidential proprietary

 information concerning Yangtze, participated in the fraudulent scheme alleged herein.

        173.    Individual Defendants, who are the senior officers and/or directors of the

 Company, had actual knowledge of the material omissions and/or the falsity of the material

 statements set forth above, and intended to deceive Plaintiffs and the other members of the Class,


                                                57
Case 1:19-cv-00024-DLI-LB Document 12 Filed 06/03/19 Page 58 of 61 PageID #: 182




 or, in the alternative, acted with reckless disregard for the truth when they failed to ascertain and

 disclose the true facts in the statements made by them or other Yangtze personnel to members of

 the investing public, including Plaintiffs and the Class.

        174.    As a result of the foregoing, the market price of Yangtze securities was artificially

 inflated during the Class Period. In ignorance of the falsity of Defendants’ statements, Plaintiffs

 and the other members of the Class relied on the statements described above and/or the integrity

 of the market price of Yangtze securities during the Class Period in purchasing Yangtze

 securities at prices that were artificially inflated as a result of Defendants’ false and misleading

 statements.

        175.    Had Plaintiffs and the other members of the Class been aware that the market

 price of Yangtze securities had been artificially and falsely inflated by Defendants’ misleading

 statements and by the material adverse information which Defendants did not disclose, they

 would not have purchased Yangtze securities at the artificially inflated prices that they did, or at

 all.

        176.     As a result of the wrongful conduct alleged herein, Plaintiff and other members

 of the Class have suffered damages in an amount to be established at trial.

        177.    By reason of the foregoing, Defendants have violated Section 10(b) of the 1934

 Act and Rule 10b-5 promulgated thereunder and are liable to the plaintiff and the other members

 of the Class for substantial damages which they suffered in connection with their purchase of

 Yangtze securities during the Class Period.

                                             COUNT II
                          Violations of Section 20(a) of the Exchange Act
                                Against the Individual Defendants
        178.    Plaintiffs repeat and reallege each and every allegation contained in the foregoing

 paragraphs as if fully set forth herein.

                                                 58
Case 1:19-cv-00024-DLI-LB Document 12 Filed 06/03/19 Page 59 of 61 PageID #: 183




        179.   During the Class Period, the Individual Defendants participated in the operation

 and management of Yangtze, and conducted and participated, directly and indirectly, in the

 conduct of Yangtze’s business affairs. Because of their senior positions, they knew the adverse

 non-public information about Yangtze’s misstatement of revenue and profit and false financial

 statements.

        180.   As officers and/or directors of a publicly owned company, the Individual

 Defendants had a duty to disseminate accurate and truthful information with respect to Yangtze’s

 financial condition and results of operations, and to correct promptly any public statements

 issued by Yangtze which had become materially false or misleading.

        181.    Because of their positions of control and authority as senior officers, the

 Individual Defendants were able to, and did, control the contents of the various reports, press

 releases and public filings which Yangtze disseminated in the marketplace during the Class

 Period concerning Yangtze’s results of operations. Throughout the Class Period, the Individual

 Defendants exercised their power and authority to cause Yangtze to engage in the wrongful acts

 complained of herein. The Individual Defendants therefore, were “controlling persons” of

 Yangtze within the meaning of Section 20(a) of the Exchange Act. In this capacity, they

 participated in the unlawful conduct alleged which artificially inflated the market price of

 Yangtze securities.

        182.   By reason of the above conduct, the Individual Defendants are liable pursuant to

 Section 20(a) of the Exchange Act for the violations committed by Yangtze.

                                    PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs, on behalf of themselves and the Class, demand judgment

 against Defendants as follows



                                               59
Case 1:19-cv-00024-DLI-LB Document 12 Filed 06/03/19 Page 60 of 61 PageID #: 184




        (a)     Determining that the instant action may be maintained as a class action under

 Rule 23 of the Federal Rules of Civil Procedure, and certifying Plaintiffs as the Class

 representatives;

        (b)     Requiring Defendants to pay damages sustained by Plaintiffs and the Class by

 reason of the acts and transactions alleged herein;

        (c)     Awarding Plaintiffs and the other members of the Class prejudgment and post-

 judgment interest, as well as their reasonable attorneys’ fees, expert fees and other costs; and

        (d)     Awarding such other and further relief as this Court may deem just and proper.

                                   JURY TRIAL DEMANDED
        Plaintiffs hereby demand a trial by jury.


 Dated: June 3, 2019                                   Respectfully submitted,

                                                       THE ROSEN LAW FIRM, P.A.

                                                       /s/Phillip Kim
                                                       Phillip Kim, Esq. (PK 9384)
                                                       Laurence M. Rosen, Esq. (LR 5733)
                                                       275 Madison Avenue, 34th Floor
                                                       New York, NY 10016
                                                       Telephone: (212) 686-1060
                                                       Fax: (212) 202-3827
                                                       Email: pkim@rosenlegal.com
                                                                lrosen@rosenlegal.com

                                                       /s/Leah Heifetz-Li
                                                       Leah Heifetz-Li
                                                       Jacob A. Goldberg
                                                       101 Greenwood Avenue, Suite 440
                                                       Jenkintown, PA 19046
                                                       Telephone: (215) 600-2817
                                                       Fax: (212) 202-3827
                                                       Email: lheifetz@rosenlegal.com
                                                              jgoldberg@rosenlegal.com

                                                       Lead Counsel


                                                 60
Case 1:19-cv-00024-DLI-LB Document 12 Filed 06/03/19 Page 61 of 61 PageID #: 185




                                CERTIFICATE OF SERVICE

        I hereby certify that on June 3, 2019, I electronically filed the foregoing Amended Class

 Action Complaint for Violations of the Federal Securities Laws with the Clerk of Court using

 the CM/ECF system, which will send notification of such to all CM/ECF participants.

                                                    THE ROSEN LAW FIRM, P.A.

                                                    /s/Leah Heifetz-Li
                                                    Leah Heifetz-Li




                                               61
